 



EXHIBIT 10.23

             
Share Purchase Agreement
     
 
     
 
     
 
     
By and Among:
     
 
     
Sunair Services Corporation;
     
 
     
Net2Room.com Pte Ltd.; and
     
 
     
Percipia, Inc.

 



--------------------------------------------------------------------------------



 



This SHARE PURCHASE AGREEMENT is entered into this 12th July 2007 by and among:

      (1)  
 
      Name  
Sunair Services Corporation (“Seller”)
Address and  
595 South Federal Highway, Suite 500
Notice Details  
Boca Raton, FL 33432
   
Facsimile No: (561) 955-7333
   
Attention: John J. Hayes, President and Chief Executive Officer
      (2)  
 
      Name  
Net2Room.com Pte. Ltd. or its designee (“Purchaser”)
Address and  
1100 Business Center Circle, Suite 100
Notice Details  
Newbury Park, CA 91320
   
Facsimile No.: (818) 575-2610
   
Attention: Dongsik Benjamin Park, Director
      (3)  
 
      Name  
Percipia, Inc. (“Company”)
Address and  
858 Morrison Road
Notice Details  
Gahanna, OH 43230
   
Facsimile No: (614) 856-1139
   
Attention: Kesavan Haridas, President

RECITALS

A.   Seller is the registered holder and beneficial owner of the Sale Shares (as
the term is hereinafter defined).   B.   Seller has advanced the Sunair Loan (as
the term is hereinafter defined) to the Company.   C.   The Sale Shares comprise
all of the issued shares in the Company.   D.   Seller has agreed to sell the
Sale Shares to Purchaser and Purchaser shall cause the Company immediately
following the Closing to make full payment and satisfaction of the Sunair Loan
upon the terms and conditions set forth in this Agreement.

1



--------------------------------------------------------------------------------



 



AGREED TERMS

1.   DEFINITIONS AND INTERPRETATION

     1.1 In this Agreement where the context so admits the following words and
expressions shall have the following meanings:

      “Act”  
the Florida Business Corporation Act;
   
 
“Affiliates”  
in relation to any Party:

              (a)  
a Related Party in which the Party beneficially owns not less than 50% of the
Shares;
       
 
    (b)  
a Related Party or entity or person in which the Party is beneficially owned by
not less than 50% by the Related Party or entity;
       
 
    (c)  
a company, entity or person, wherein the Party controls the composition of the
board of directors of the company, entity, or person either beneficially or by
agreement, or
       
 
    (d)  
a company, entity or person that controls the board of directors of the Party
either beneficially or by agreement.

         
Notwithstanding the foregoing, the definition of Affiliate shall not include
Coconut Palm Capital Investors II, Ltd. and its Affiliates.
   
 
“Agreement”  
this Share Purchase Agreement;
   
 
“Applicable Law”  
any statute, law, regulation, ordinance, rule, judgment, order, decree,
governmental approval, concession, grant, franchise, license, directive,
guideline, policy, requirement or other governmental restriction or any similar
form of decision of, or determination by, or any interpretation or
administration of any of the foregoing by, any Government Authority;
   
 
“Articles of Incorporation”  
the Articles of Incorporation or other charter document of the Group Company;
   
 
“Auditor”  
John Gerlach & Company LLP or an independent accounting firm of recognized
national or regional standing mutually selected by Seller and the Purchaser;

2



--------------------------------------------------------------------------------



 



      “Business”  
the research, development, marketing, distribution, sales and service of
telecommunications software and systems principally for hotels and industries
with comparable telecommunications characteristics and such other business
conducted by any Group Company as of the Closing;
   
 
“Business Day”  
a day that is not a Saturday or a Sunday, public holiday or bank holiday in
Singapore or the State of Florida, USA;
   
 
“Closing”  
Closing of the Share Sale and payment of the Consideration pursuant to the terms
of this Agreement;
   
 
“Closing Conditions”  
the conditions specified in Section 4.1;
   
 
“Closing Date”  
31st July 2007, or the date on which all the Closing Conditions are satisfied or
waived or such later date as the Parties may agree, in any case not later than
15th August 2007;
   
 
“Closing Date Debt”  
the amount of the aggregate debt for borrowed money (excluding current
liabilities, such as liabilities associated with personal property leases) of
the Group outstanding as of 31st July 2007, excluding the Sunair Loan;
   
 
“Code”  
the Internal Revenue Code of 1986, as amended;
   
 
“Company Intellectual
Property”  
any and all Intellectual Property Rights owned by any of the Group Companies or
which any of the Group Companies has the right to use pursuant to any written
license, sublicense, agreement or permission, that have been used by any of the
Group Companies in any Company Products or are used by any of the Group
Companies or useful in, related to, or arise out of the operation or conduct of
the Business;
   
 
“Company Products”  
the products and service offerings of any Group Company described in
Schedule 7.7.1;
   
 
“Company Financial
Statements”  
the meaning ascribed to it under Clause 3.1 of Schedule 7;
   
 
“Consideration”  
the total consideration for the Share Sale as set out in Section 3;

3



--------------------------------------------------------------------------------



 



      “Copyrights”  
all copyrights, published or unpublished, copyright registrations and
applications therefor and all other rights corresponding thereto throughout the
world;
   
 
“Designs”  
all industrial designs and any registrations and applications therefor
throughout the world;
   
 
“Encumbrance”  
any form of legal, equitable or security interests, including but not limited to
any mortgage, assignment of receivables, debenture, lien, charge, pledge, title
retention, right to acquire, security interest, hypothecation, options, rights
of first refusal, any preference arrangement (including title transfers and
retention arrangements or otherwise) and any other encumbrance or condition
whatsoever or any other arrangements having similar effect;
   
 
“GAAP”  
generally accepted accounting principles in the United States, consistently
applied in accordance with the Company’s historical practice;

          “Government Authority”   (a)  
a government, government department or any political subdivision of government;
or
       
 
    (b)  
a governmental or semi-government entity exercising executive, legislative,
judicial, regulatory or administrative functions or authority of or pertaining
to government.

      “Group”  
the Company and PNI;
   
 
“Group Company”  
the Company or PNI;

4



--------------------------------------------------------------------------------



 



      “Intellectual Property Rights”  
any and all of the following and any and all rights in, arising out of, or
associated therewith:

              (a)  
Patents;
       
 
    (b)  
Trade Secrets;
       
 
    (c)  
Copyrights;
       
 
    (d)  
Designs;
       
 
    (e)  
Trademarks;
       
 
    (f)  
Software;
       
 
    (g)  
moral rights, publicity rights, mask works and any other proprietary,
intellectual or industrial proprietary rights of any kind or nature that do not
compromise or are not protected by the Patents, Trade Secrets, Copyrights or
Trademarks; and
       
 
    (h)  
any similar, corresponding or equivalent rights to any of the foregoing anywhere
in the world;

      “Key Employees”  
the employees of the Group Companies whose names are listed in Schedule 4.1.2;
   
 
“Knowledge”  
with respect to any matter in question, the collective actual knowledge of such
matter of, John J. Hayes, Chief Executive Officer of Seller, Edward Carriero,
Chief Financial Officer of Seller, Kesavan Haridas, Chief Executive Officer of
the Company, Veera Murugappan, Treasurer, Secretary and Controller of the
Company, and Christopher Farrar, President of PNI. Each such person shall also
be deemed to have actual knowledge of all books and records of the Group, and of
matters as such persons could be expected to discover or otherwise become aware
in the course of inquiring with each other and existing management of Seller or
any Group Company concerning the existence of such matter wherever “Knowledge”
is specifically referred to in the Warranties;

5



--------------------------------------------------------------------------------



 



      “Lien”  
any lien, encumbrance, pledge, mortgage, deed of trust, security interest,
lease, charge, option, right of first refusal, easement, servitude, transfer
restriction, or adverse claim or right of any kind or character;
   
 
“Losses”  
any and all claims, allegations, losses, costs, expenses, liabilities,
judgments, expenses, fines, awards, penalties, sanctions or other damages
(including any settlement costs, reasonable attorneys’ fees and costs of
investigation and preparation, and interest on any cash disbursements);
   
 
“Management Service
Agreement”  
the management service agreements entered into by the Key Employees in
accordance with Section 4.1.2;
   
 
“Material Adverse
Effect”  
any event, change in, or effect that is materially adverse to the business,
assets, liabilities, capitalization, condition (financial or other), or results
of operations of the Group Companies, other than any change or effect arising
out of or resulting from (a) economic factors generally affecting the industries
or markets in which the Group Companies operate, which conditions do not affect
the Group Companies in a disproportionate manner; or (b) the direct effect of
the public announcement or pendency of the transactions contemplated hereby;
provided, however, that with respect to clause (b) of this sentence, Seller or
the Company shall bear the burden of proof in any proceeding with regard to
establishing that any event, change or effect is attributable to or results from
the direct effect of the public announcement or pendency of the transactions
contemplated hereby;
   
 
“Party”  
a Party to this Agreement, and together “Parties”;
   
 
“Patents”  
all United States and foreign issued patents and utility models and applications
herefore and all reissues, divisionals, re-examinations, renewals, extensions,
provisionals, and continuations thereof, and all equivalent or similar rights
anywhere in the world in inventions and discoveries including invention
disclosures;
   
 
“PNI”  
Percipia Networks, Inc., a wholly-owned subsidiary of the Company;

6



--------------------------------------------------------------------------------



 



      “Related Party”  
in relation to each Party, means the following:

              (a)  
its holding company, its subsidiary, or a subsidiary of the holding company of
that Party; and
       
 
    (b)  
any company in the equity share capital of which it is directly or indirectly
interested so as to exercise or control the exercise of fifty percent (50%) or
more of the voting power at general meetings, or to control the composition of a
majority of the board of directors and any other company which is a subsidiary
of any such company.

         
Notwithstanding the foregoing, the definition of Related Party shall not include
Coconut Palm Capital Investors II, Ltd., and its Affiliates;
   
 
“Sale Shares”  
100% of the issued and paid up shares in the Company, being 1,000 Shares of
common stock as of Closing;
   
 
“Shares”  
the shares of common stock in the capital of the Company defined in, and having
the rights set out in, the Articles of Incorporation;
   
 
“Share Sale”  
the sale and purchase of the entire legal and beneficial interest in the Sale
Shares in accordance with this Agreement;
   
 
“Stock Option Plan”  
the Percipia 2001 Stock Option Plan;
   
 
“Software”  
any and all (a) computer programs, including any and all software
implementations of algorithms, models and methodologies, whether in source code
or object code, and (b) databases and compilations, including any and all data
and collections of data, whether machine readable or otherwise;
   
 
“Sunair Loan”  
an amount equal to Two Million Nine Hundred Sixty Nine Thousand Eight Hundred
Thirty Six Dollars (US$2,969,836), being the total moneys advanced by Sunair to
the Company as at the Closing Date;

7



--------------------------------------------------------------------------------



 



      “Tax”  
(a) all federal, state, local, foreign and other net income, gross income, gross
receipts, sales, use, ad valorem, transfer, franchise, profits, license, lease,
service, service use, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, windfall profits, alternative minimum,
estimated, customs, duties or other taxes, fees, assessments or charges of any
kind whatsoever, together with any interest and any penalties, additions to tax
or additional amounts with respect thereto;
   
 
   
(b) any liability for payment of amounts described in clause (a) whether as a
result of transferee liability, of being a member of an affiliated,
consolidated, combined or unitary group for any period, or otherwise through
operation of law; and
   
 
   
(c) any liability for the payment of amounts described in (a) or (b) as a result
of any tax sharing, tax indemnity or tax allocation agreement or any other
express or implied agreement to indemnify any other person;
   
 
“Tax Return”  
any return, declaration, report, statement, information statement and other
document required to be filed with respect to Taxes, including any claims for
refunds of Taxes and any amendments or supplements of any of the foregoing;
   
 
“Third Party Claim”  
any claim or allegation of Losses by any person that is not a Party or an
Affiliate of a Party;
   
 
“Trademarks”  
all rights in World Wide Web addresses and domain names and applications and
registrations therefor; all trade names, logos, symbols, registered and common
law trademarks and service marks, intent-to-use applications, and other
applications and registrations therefor and all goodwill associated therewith
throughout the world;

8



--------------------------------------------------------------------------------



 



      “Trade Secrets”  
all data bases, source codes, methodologies, manuals, artwork, advertising
manuals, trade secrets and all financial, accounting marketing and technical
information, customer and supplier lists, know-how, technology, operating
procedures and other information, confidential or proprietary information, used
by or relating to any Group Company and its transactions and affairs;
   
 
“Transaction
Documents”  
this Agreement any other agreement or document to which the Seller, any Group
Company and/or Purchaser are or will be a party, as contemplated by this
Agreement.
   
 
“US$” or “$”  
United States dollars, the lawful currency of the United States of America;
   
 
“Wachovia”  
Wachovia Bank, National Association;
   
 
“Wachovia Credit”  
the credit arrangement extended to Seller under the Credit Agreement, Pledge
Agreement and Security Agreement all dated 7 June 2005, as amended, and executed
among Seller, the subsidiaries-guarantors and lenders named therein and Wachovia
Bank, National Association;
   
 
“Warranties”  
the representations, warranties and undertakings contained or referred to in
this Agreement and the Schedules and Exhibits attached hereto, and as more
specifically set forth in Section 7 and Schedule 7;
   
 
“Working Capital”  
the current assets of the Company (excluding Tax benefits, if any) reduced by
the current liabilities of the Company (excluding Tax liabilities) as of 31st
July 2007, in each case determined in accordance with GAAP; provided,

              (a)  
that any items included in the Closing Date Debt shall not be included in
Working Capital;

9



--------------------------------------------------------------------------------



 



              (b)  
accounts receivables in dispute or outstanding for greater than 180 days as of
31st July 2007shall not be included in Working Capital (unless actually received
as of the date the Actual Working Capital is finally determined pursuant to
Section 3.3); and
       
 
    (c)  
inventory in the pre-determined amount of Sixty Thousand Dollars (US$60,000)
that has not been sold or used for greater than 180 days prior to 31st
July 2007, unless such Inventory has been otherwise accepted by Purchaser in
writing as valid inventory, shall have been appropriately reflected in the
Working Capital of the Company as obsolete, and such inventory shall have been
at cost for this purpose (unless actually sold or used as of the Actual Working
Capital Statement is finally determined pursuant to Section 3.3).

     1.2 Any references, express or implied, to statutes or statutory provisions
shall be construed as references to those statutes or provisions as respectively
amended or re-enacted or as their application is modified from time to time by
other provisions (whether before or after the date hereof) and shall include any
statutes or provisions of which they are re-enactments (whether with or without
modification) and any orders, regulations, instruments or other subordinate
legislation under the relevant statute or statutory provision. References to
sections of consolidating legislation shall wherever necessary or appropriate in
the context be construed as including references to the sections of the previous
legislation from which the consolidating legislation has been prepared.
     1.3 Except as otherwise expressly provided in this Agreement, references in
this Agreement to Sections are to sections in this Agreement and references to
Clauses are to clauses of the Schedules and Exhibits. The Schedules and Exhibits
to this Agreement shall be deemed to form part of this Agreement.
     1.4 Unless the context clearly indicates otherwise, (a) words of any gender
include each other gender, (b) words using the singular number include the
plural, and vice versa, (c) the terms “hereof,” “herein,” “hereby,” and derivate
or similar words refer to this Agreement as a whole and not to any particular
section, (d) the words “include,” “includes” and “including” when used herein
shall be deemed in each case to be followed by the words “without limitation,”
and (e) references to “person” include any individual, corporation, limited or
general partnership, association, proprietorship, limited liability company,
joint venture, trust, other business organization or Government Authority. The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.

2.   SHARE SALE AND REPAYMENT OF SUNAIR LOAN

     2.1 At Closing, the Seller shall sell to Purchaser the entire legal and
beneficial interest in the Sale Shares (a) free from all Encumbrances and
(b) together with all rights attaching to them, including all rights to any
dividend or other distribution declared, made or paid after the Closing Date.
     2.2 Immediately following the Closing on the Closing Date, Purchaser shall
cause the Company to pay in full in cash to Seller the remaining balance, if
any, under the Sunair Loan in accordance with the payment schedule set forth in
Section 5.3.1 and Section 5.3.2 below. If the

10



--------------------------------------------------------------------------------



 



Company does not have sufficient cash available to make such payment, Purchaser
shall contribute to or loan to the Company an amount in cash sufficient to make
such payment immediately following the Closing.
     2.3 Seller waives any restrictions on transfer which may exist in relation
to the Sale Shares, whether under the Articles of Incorporation or By-Laws of
the Company or otherwise.

3.   CONSIDERATION

     3.1 Consideration. The aggregate maximum consideration (the
“Consideration”) to be paid by Purchaser for the Sale Shares shall be, subject
to Sections 3.2, 3.3 and 3.4 hereof, Three Million Seven Hundred Thousand
Dollars (US$3,700,000), (i) minus the Closing Date Debt; (ii) as applicable,
plus that amount by which Working Capital is greater than zero as of 31st
July 2007 or minus that amount by which Working Capital is less than zero as of
31st July 2007; and (iii) minus the balance of the Sunair Loan to be repaid by
the Company pursuant to Section 2.2 hereof. The Consideration shall be subject
to a holdback in the amount of Seven Hundred Fifty Thousand Dollars (US$750,000)
to be placed in an escrow account as set forth in Section 8.8 hereof. The
Consideration shall be paid by Purchaser as follows:
          3.1.1 A deposit of One Million Two Hundred Thousand Dollars
(US$1,200,000) (the “Deposit”) shall be paid by wire transfer of immediately
available funds to Akerman Senterfitt, counsel for Seller, upon execution of
this Agreement, to be held in an interest-bearing trust account on behalf of the
Parties until the Closing, at which time it shall be applied toward the
Consideration and paid in accordance with Section 5.3.1 below. The Deposit shall
be non-refundable to the Purchaser; provided, however, if the Closing does not
occur on or before 15th August 2007 for any reason other than the breach by
Purchaser of its payment obligations under Section 5.3, the Deposit, plus any
accrued interest, shall be refunded to Purchaser.
          3.1.2 The balance of the Consideration shall be paid in accordance
with Section Section 5.3.3 below.
     3.2 Closing Date Working Capital.
          3.2.1 Attached hereto as Schedule 3.2 is a statement prepared by the
Company and agreed to by the Purchaser estimating as of 31 May 2007 (as if the
Closing had occurred as of the end of business on such date) the items set forth
in (i) — (ii) of Section 3.1 above (the “Preliminary Statement”).
          3.2.2 At least three (3) Business Days prior to Closing Date, the
Company shall deliver (a) an estimated balance sheet as of Closing Date and
(b) a calculation of the estimated Working Capital of the Company as of the
Closing Date reflected in a statement in substantially the form, and applying
the accounting methodology set forth in the Preliminary Statement, as set forth
on Schedule 3.2. (the “Estimated Closing Date Working Capital Statement”).
          3.2.3 Within 120 days following the Closing Date, Purchaser shall
deliver to Seller a calculation of the actual Working Capital of the Company as
of the Closing Date (the “Actual Closing Date Working Capital Statement”) which
shall be reflected in a certificate

11



--------------------------------------------------------------------------------



 



substantially in the form, and applying the accounting methodology set forth in
the Preliminary Statement, as set forth on Schedule 3.2.
     3.3 Upon delivery of the Actual Closing Date Working Capital Statement,
Purchaser will provide Seller and its accountants and other advisors access to
the books and records and employees of the Company (including any work papers
used to prepare the Actual Closing Date Working Capital Statement) to the extent
reasonably related to the Seller’s evaluation of the Actual Closing Date Working
Capital Statement or the resolution of any dispute with respect thereto. If the
Seller disagrees with the calculation of the Actual Closing Date Working Capital
Statement, it shall notify Purchaser of such disagreement in writing, setting
forth in reasonable detail the particulars of such disagreement, within thirty
(30) days after its receipt of the Actual Closing Date Working Capital
Statement. In the event that the Seller does not provide such a notice of
disagreement within such thirty (30) day period, the Seller shall be deemed to
have accepted the Actual Closing Date Working Capital Statement, which shall be
final, binding and conclusive for all purposes hereunder. In the event any such
notice of disagreement is timely provided, Seller and the Purchaser shall use
commercially reasonable efforts for a period of thirty (30) days (or such longer
period as they may mutually agree) to resolve any disagreements with respect to
the calculation of the Actual Closing Date Working Capital Statement. If, at the
end of such period, they are unable to resolve such disagreements, then the
Auditor shall resolve any remaining disagreements. The Auditor shall determine
as promptly as practicable, but in any event within thirty (30) days of the date
on which such dispute is referred to the Auditor, whether the Actual Closing
Date Working Capital Statement was prepared in accordance with the Agreement and
whether and to what extent, if any, the Actual Closing Date Working Capital
Statement requires adjustment. The determination of the Auditor shall be final,
conclusive and binding on the Parties. In the event that the Auditor’s
determination of the Actual Closing Date Working Capital Statement is higher by
more than seven percent (7%) from the Actual Closing Date Working Capital
Statement originally submitted by the Purchaser, then Purchaser shall pay all
costs and expenses of the Auditor. Otherwise, Seller shall pay all costs and
expenses of the Auditor.
     3.4 Adjustments. Subject to this Section 3, the Consideration shall be
adjusted to reflect any difference between the Actual Closing Date Working
Capital Statement and the Estimated Closing Date Working Capital Statement. Upon
final determination of Actual Closing Date Working Capital as provided in
Section 3.3 above, (A) if Actual Closing Date Working Capital Statement is
greater than the Estimated Closing Date Working Capital Statement, the
Consideration shall be increased by the amount that the Actual Closing Date
Working Capital Statement exceeds the Estimated Closing Date Working Capital
Statement and Purchaser shall promptly, but no later than fifteen (15) Business
Days after such final determination, pay to Seller the amount of such
difference, together with interest thereon, from the Closing Date to the date of
payment thereof, as set forth in Section 8.6 below, and (B) if Actual Closing
Date Working Capital Statement is less than Estimated Closing Date Working
Capital Statement, the Consideration shall be decreased by the amount that the
Estimated Closing Date Working Capital Statement exceeds the Actual Closing Date
Working Capital Statement and Seller shall promptly, but no later than fifteen
(15) Business Days after such final determination, pay to Purchaser the amount
of such difference, together with interest thereon, from the Closing Date to the
date of payment thereof as set forth in Section 8.6 below.

12



--------------------------------------------------------------------------------



 



4.   CONDITIONS TO CLOSING

     4.1 The obligations of Purchaser under this Agreement are subject to the
satisfaction, at or before Closing, of all of the following conditions
precedent, unless waived in writing by Purchaser:
          4.1.1 the Warranties of Seller and the Group contained in this
Agreement or in any statement, Exhibit, Schedule, certificate or document
delivered by Seller or a Group Company under this Agreement shall be true,
correct and complete on and as of the date when made and at all times prior to
the Closing, shall be deemed to be made again at the Closing, and shall then be
true, correct and complete as of the Closing;
          4.1.2 each of the Key Employees shall have entered into a Management
Service Agreement with the Company prior to the Closing Date on terms mutually
agreed by Purchaser and Seller;
          4.1.3 a release of all obligations of the Group Companies related to
the Wachovia Credit and covenant by Seller to file the pertinent UCC statements
within five (5) Business Days of the Closing;
          4.1.4 the Company shall have adopted resolutions to:
               (a) approve the Share Sale;
               (b) effect the termination of the Stock Option Plan; and
               (c) ratify the reduction of the Company’s issued share capital
from 167,218 shares of common stock to 1,000 shares of common stock.
          4.1.5 Seller shall have adopted such board resolutions, shareholders’
resolutions or approvals of Seller as are necessary to approve this Agreement
and the Transaction Documents;
          4.1.6 Seller and the Group shall have performed, satisfied and
complied with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by them before the
Closing;
          4.1.7 the Company shall have obtained the required consents under
Schedule 7.8.1 hereof;
          4.1.8 there shall not have been a Material Adverse Effect;
          4.1.9 Seller shall have delivered to Purchaser the certificate
representing the Sale Shares free and clear of all Encumbrances accompanied by a
stock power duly executed in blank;
          4.1.10 No temporary restraining order, preliminary or permanent
injunction or other order issued by any court of competent jurisdiction or other
legal or regulatory restraint or

13



--------------------------------------------------------------------------------



 



provision alleging infringement or other violation by, challenging the validity,
enforceability or the Group Company’s rights to use and exploit any Company
Intellectual Property currently embodied or proposed to be embodied in the
Company Products or utilized in any Group Company-designed or modified
development tools or design environments shall be in effect.
          4.1.11 The Company and PNI shall have provided Purchaser with a
certificate executed on behalf of the Company and PNI by each respective party’s
Chief Executive Officer and Chief Financial Officer or Controller to the effect
that, as of the Closing Date, all conditions set forth in this Section 4.1 have
been satisfied;
          4.1.12 Seller shall have provided Purchaser with a certificate
executed on behalf of the Seller by Seller’s Chief Executive Officer and
Treasurer to the effect that, as of the Closing Date, all conditions set forth
in this Section 4.1 have been satisfied;
          4.1.13 The Company and PNI shall have provided Purchaser duly executed
resignations and release of each of the officers and directors of each company;
and
          4.1.14 Counsel of the Company shall have executed and delivered to
Purchaser an opinion as to (a) the validity of the reduction of the Company’s
issued share capital, and (b) the validity and enforceability of the Agreement
and the Transaction Documents in the form attached hereto as Exhibit A.
     4.2 The obligations of Seller under this Agreement are subject to the
satisfaction, at or before Closing, of all of the following conditions
precedent, unless waived in writing by Seller:
          4.2.1 the Warranties of Purchaser contained in this Agreement or in
any statement, Exhibit, Schedule, certificate or document delivered by Purchaser
under this Agreement shall be true, correct and complete on and as of the date
when made and at all times prior to the Closing, shall be deemed to be made
again at the Closing, and shall then be true, correct and complete as of the
Closing;
          4.2.2 Purchaser adopting resolutions to authorize the transactions
contemplated by this Agreement; and
          4.2.3 Purchaser shall have performed, satisfied and complied with all
covenants, agreements and conditions required by this Agreement to be performed,
satisfied or complied with by Purchaser before the Closing.

5.   CLOSING

     5.1 Subject to the provisions of Section 4, Closing shall take place on the
Closing Date at a venue to be agreed between the Parties when all of the events
described in this Section 5 shall occur.
     5.2 At Closing, Seller and the Group shall deliver to the Purchaser:
          5.2.1 the duly executed transfer of all of the Sale Shares in favor of
the Purchaser together with the original share certificate in relation to the
Sale Shares;

14



--------------------------------------------------------------------------------



 



          5.2.2 written confirmation that to Seller’s and the Group’s Knowledge
there is no matter or thing which is a breach of any of the Warranties or which
might otherwise constitute a Material Adverse Effect for purposes of
Section 4.1.9;
          5.2.3 letters of resignation and release of the Directors and officers
of the Company and PNI to take effect from Closing;
          5.2.4 such board resolutions, shareholders’ resolutions or approvals
of the Company as are necessary to:
               (a) approve the Share Sale;
               (b) effect the termination of the Stock Option Plan;
               (c) ratify the reduction of the Company’s issued share capital
from 167,218 shares of common stock to 1,000 shares of common stock; and
               (d) approve this Agreement and the Transaction Documents.
          5.2.5 the release of all obligations of the Group Companies related to
the Wachovia Credit and, within five (5) Business Days from the Closing Date,
the UCC statements filed in relation to said release;
          5.2.6 the Management Service Agreement of each of the Key Employees;
          5.2.7 the opinion of the Seller’s and Company’s legal counsel;
          5.2.8 the required consents under Schedule 7.8.1 hereof;
          5.2.9 such board resolutions or approvals of Seller as are necessary
to approve this Agreement and the Transaction Documents; and
          5.2.10 the pay-off letter evidencing full and final satisfaction of
the Sunair Loan.
     5.3 On the Closing Date, Purchaser shall pay the Consideration as follows:
          5.3.1 authorize Akerman Senterfitt to release (i) Seven Hundred Fifty
Thousand Dollars (US$750,000) of the Deposit to fund an Escrow Account (as
defined in Section 8.8 hereof) and (ii) Four Hundred Fifty Thousand Dollars
(US$450,000) of the Deposit, plus any interest accrued thereon, to pay to
Seller, to a bank account designated by Seller, which payment shall be deemed to
be in partial satisfaction of the Company’s obligations under the Sunair Loan;
          5.3.2 cause the Company to repay the remaining balance of the Sunair
Loan to Seller by wire transfer to a bank account designated by Seller, which
payment shall be deemed to be in full satisfaction of the Company’s obligations
under the Sunair Loan;

15



--------------------------------------------------------------------------------



 



          5.3.3 pay to Wachovia, on behalf of Seller, by wire transfer of
immediately available funds, to a bank account designated by Wachovia, an amount
equal to the Consideration (net of the Sunair Loan) minus the amount paid in
Section 5.3.1(i);
          5.3.4 execute the transfer of the Sale Shares;
          5.3.5 do such things or acts as may be reasonably required to
facilitate transfer of the Sale Shares to Purchaser’s name; and
          5.3.6 deliver such board resolutions or approvals as are necessary to
approve this Agreement and the Transaction Documents.
     5.4 Notwithstanding anything in this Agreement to the contrary, this
Agreement and the obligations of the Parties hereunder may be terminated on or
prior to Closing as follows:
          5.4.1 By the Company and the Seller (i) in the event the transactions
contemplated by this Agreement have been prohibited or enjoined by reason of any
final, unappealable judgment, decree or order entered or issued by a court of
competent jurisdiction in litigation or proceedings involving any of the Parties
hereto that was not entered at the request or with the support of the Company or
the Seller and if the Company and the Seller shall have used reasonable efforts
to prevent the entry of such order; (ii) in the event Purchaser breaches a
representation or warranty of Purchaser contained in this Agreement which has
not been cured and is not capable of being cured prior to the earlier of (A) the
expiration of thirty (30) days after notice of such breach is given by the
Company or the Seller to Purchaser and (B) 15th August 2007 (the “Termination
Date”); or (iii) if Purchaser fails to perform in any material respect any of
its covenants contained in this Agreement required to be performed prior to the
Closing and does not cure such failure prior to the earlier of (A) thirty
(30) days after written notice of such failure is given in writing to Seller by
the Company or the Seller and (B) the Termination Date.
          5.4.2 By Purchaser (i) in the event the transactions contemplated by
this Agreement have been prohibited or enjoined by reason of any final,
unappealable judgment, decree or order entered or issued by a court of competent
jurisdiction in litigation or proceedings involving any of the Parties hereto
that was not entered at the request or with the support of Purchaser and if
Purchaser shall have used reasonable efforts to prevent the entry of such order;
or (ii) in the event, in the reasonable judgment of Purchaser, the Company or
the Seller breaches a representation or warranty of the Company or the Seller,
respectively, contained in this Agreement which has not been cured and is not
capable of being cured prior to the earlier of (A) expiration of thirty (30)
days after written notice of such breach is given by Purchaser to the Company or
the Seller and (B) the Termination Date; (iii) if the Company or the Seller
fails to perform in any material respect any of their respective covenants
contained in this Agreement required to be performed by the Company or the
Seller prior to the Closing and the Company or the Seller, as the case may be,
does not cure such failure prior to the earlier of (A) thirty (30) days after
written notice of such failure is given in writing to the Company or the Seller
by Purchaser, and (B) the Termination Date; or (iv) pursuant to Section 9.4.
          5.4.3 Purchaser, the Company and Seller may terminate this Agreement
by mutual consent in writing.

16



--------------------------------------------------------------------------------



 



     5.5 In the event of termination pursuant to Section 5.4, this Agreement
shall cease to be of any effect except Sections 10, 11 and 13 which shall remain
in force, and save in respect of claims arising out of any antecedent breach of
this Agreement.

6.   RESTRICTIONS ON THE SELLER

     6.1 Neither Seller nor any of its Affiliates shall in any Relevant Capacity
during the Restricted Period:
          6.1.1 engage, be employed or be interested directly or indirectly
through any Affiliate in any business which competes with the Business (other
than as a holder of not more than 1% of the issued shares or debentures of any
company listed on any stock exchange);
          6.1.2 carry on for its own account either alone or in partnership or
be concerned as a director in any company engaged or about to be engaged in any
business which competes with the Business;
          6.1.3 assist with technical or professional advice any person, firm or
company engaged or about to be engaged in any business which competes with the
Business;
          6.1.4 solicit, in competition with the Business, any person, firm or
company, who was a customer of the Group; or
          6.1.5 employ, solicit for employment, recommend for employment, any
person employed by any of the Group Companies or influence any person to
terminate his or her relationship with any of the Group Companies.
     Notwithstanding the foregoing, nothing herein shall be deemed to prohibit
Telecom FM Ltd. from engaging in the business of design and sales of least cost
routing products and services in the area of Fixed/Mobile/VOIP integration at
the edge of the network, primarily to mobile phone operators.
     6.2 The following terms shall have the following meanings respectively in
this Section 6:
          6.2.1 “Relevant Capacity” means for its own account or for that of any
person, firm or company (other than the Purchaser and/or any of the Group
Companies) or in any other manner whether through the medium of any company
controlled by it (for which purpose there shall be aggregated with its
shareholding or ability to exercise control the shares held or control exercised
by any person connected with the Seller) or as principal, partner, director,
employee, consultant or agent; and
          6.2.2 “Restricted Period” means two (2) years commencing on the
Closing Date; provided, however, that with respect to Telecom FM Ltd., the
Restricted Period means the earlier of two (2) years from the Closing Date and
the date Seller no longer owns more than 50% of the voting securities of Telecom
FM Ltd.

17



--------------------------------------------------------------------------------



 



     6.3 Each Party shall procure that all its Related Parties shall be bound by
and observe the provisions of this Section 6 as if they were parties covenanting
with the Purchaser on the same terms.
     6.4 If Seller or any Affiliate of Seller breaches, or threatens to commit a
breach of, any of the provisions of Section 6 (the “Restrictive Covenants”),
Purchaser shall have the following rights and remedies, each of which rights and
remedies shall be independent of the others and severally enforceable, and each
of which is in addition to, and not in lieu of, any other rights and remedies
available to Purchaser at law or in equity:
          6.4.1 Seller agrees that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to Purchaser and that money
damages would not provide an adequate remedy to Purchaser. Accordingly, in
addition to any other rights or remedies, Purchaser shall be entitled to have
the Restrictive Covenants specifically enforced by any court of competent
jurisdiction, and to injunctive relief to enforce the terms of the Restrictive
Covenants and to restrain such Seller or Affiliate from any violation thereof.
          6.4.2 The right and remedy to require the Seller to account for and
pay over to Purchaser all compensation, profits, monies, accruals, increments or
other benefits derived or received by the Seller as the result of any
transactions constituting a breach of the Restrictive Covenants.
     6.5 While the restrictions contained in this Section 6 are considered by
the Parties to be reasonable in all the circumstances, it is recognized that
restrictions of the nature in question may fail for technical reasons and
accordingly it is hereby agreed and declared that if any of such restrictions
shall be adjudged to be void as going beyond what is reasonable in all the
circumstances for the protection of the interests of the Purchaser but would be
valid if part of the wording thereof were deleted or the periods thereof reduced
or the range of activities or area dealt with thereby reduced in scope the said
restriction shall apply with such modifications as may be necessary to make it
valid and effective.

7.   WARRANTIES

     7.1 The Group and Seller Warranties. The Group and Seller, jointly and
severally, represents, warrants and undertakes to and with the Purchaser that
each of the statements set out in Schedule 7 is now and will at Closing be true
and accurate in all respects.
     7.2 The Group and Seller acknowledge that the Purchaser has entered into
this Agreement in reliance upon the Warranties.
     7.3 Each of the Warranties shall be separate and independent and save as
expressly provided to the contrary, shall not be limited by reference to or
inference from any other Warranty or any other term of this Agreement.
     7.4 The Group and Seller shall procure that (save only as may be necessary
to give effect to this Agreement) neither it nor any Group Company shall do,
allow or procure any act or omission before Closing which would constitute a
breach of any of the Warranties if they were

18



--------------------------------------------------------------------------------



 



given at Closing or which would make any of the Warranties inaccurate or
misleading if they were so given.
     7.5 The Group and Seller agree to disclose promptly to the Purchaser in
writing immediately upon becoming aware of the same, any matter, event or
circumstance (including any omission to act) which may arise or become known to
him after the date of this Agreement and before Closing which:
          7.5.1 constitutes a material breach of or is materially inconsistent
with any of the Warranties; or
          7.5.2 has, or is likely to have, a Material Adverse Effect on the
financial position or prospects of any Group Company.
     7.6 The Group and Seller shall give to the Purchaser both before and after
Closing all such information and documentation relating to the Company and the
Group Companies as the Purchaser shall reasonably request to enable it to
satisfy itself as to the accuracy and due observance of the Warranties.
     7.7 Purchaser Warranties. The Purchaser represents, warrants and undertakes
to and with the Company and Seller that each of the statements set out in
Schedule 7A is now and will at Closing be true and accurate in all material
respects.

8.   INDEMNIFICATION PROCEDURE

     8.1 Indemnification.
          8.1.1 The Seller agrees to indemnify and hold Purchaser and its
respective directors, officers, employees, Affiliates, stockholders, agents,
attorneys, representatives, successors and permitted assigns harmless from and
against any Claims incurred or suffered by Purchaser arising out of or resulting
from (i) any breach of a representation or warranty by Seller or a Group
Company, or any nonfulfillment of any covenant or agreement by Seller or a Group
Company of this Agreement, (ii) any liabilities for Taxes incurred by the Group
on or prior to the Closing Date, including the Additional Tax Liabilities (as
set forth in Section 8.8 below).
          8.1.2 The Purchaser agrees to indemnify and hold Seller and its
respective directors, officers, employees, Affiliates, stockholders, agents,
attorneys, representatives, successors and permitted assigns harmless from and
against any Claims incurred or suffered by Seller arising out of or resulting
from any breach of a representation or warranty by Purchaser, or any
nonfulfillment of any covenant or agreement by Purchaser of this Agreement.
     8.2 Claim. A claim for indemnification for any matter not involving a Third
Party Claim may be asserted by a party hereto by written notice to the other.
     8.3 Third Party Claim. If any legal proceeding or Third Party Claim shall
be instituted or asserted by a party entitled to indemnification hereunder (the
“Indemnitee”), Indemnitee shall notify the party obligated to indemnify the
Indemnitee (the “Indemnitor”) in writing of said Third Party Claim. The failure
of the Indemnitee to give reasonably prompt

19



--------------------------------------------------------------------------------



 



notice thereof Claim shall not release, waive or otherwise affect Indemnitor’s
obligations with respect thereto except to the extent that the Indemnitor is
prejudiced as a result of such failure. Indemnitor shall have the right, at its
expense, to be represented by counsel of its choice, and to defend against,
negotiate, settle or otherwise deal with any Third Party Claim. If Indemnitee
elects to defend against, negotiate, settle or otherwise deal with any Third
Party Claim, it shall do so at its own expense and shall within 30 days notify
Indemnitor whether or not it shall do so. If Indemnitor elects not to defend
against, negotiate, settle or otherwise deal with any Third Party Claim,
Indemnitee may defend against, negotiate, settle or otherwise deal with such
Third Party Claim, and Indemnitor shall promptly, and in any event within
20 days after demand therefor, reimburse the Indemnitee for the reasonable costs
and expenses of such defense, including attorneys’ fees and other Losses
incurred by Indemnitee in connection therewith. If Indemnitor shall assume the
defense of any Third Party Claim, Indemnitee may participate, at its own
expense, in the defense of such Third Party Claim; provided, however, that
Indemnitee shall be entitled to participate in any such defense with separate
counsel at the expense of Indemnitor if, (i) so requested by Indemnitor or
(ii) in the reasonable mutual opinion of counsel to Indemnitee and Indemnitor, a
conflict or potential conflict exists between the Indemnitee and the Indemnitor
that would make such separate representation advisable. The Parties hereto agree
to cooperate fully with each other in connection with the defense, negotiation
or settlement of any such Third Party Claim, and the Party assuming the defense
of any Third Party Claim shall keep the other Party reasonably informed at all
times of the progress and development of its defense of and compromise efforts
with respect thereto shall furnish the other Party with copies of all relevant
pleadings, correspondence and other documents. Notwithstanding anything herein
to the contrary, neither Indemnitor nor Indemnitee shall, without the written
consent of the other, settle or compromise any Third Party Claim or permit a
default or consent to entry of any judgment unless (i) the claimant and such
Party provide to the other Party an unqualified release from all liability in
respect of the Third Party Claim and (ii) the settlement, compromise, or
judgment involves only the payment of money damages by the Indemnitor and does
not impose an injunction or other equitable relief on the Indemnitee or impose
any restrictions on the operation of the business of the Company, Purchaser or
its Affiliates.
     8.4 Decision, Judgment or Settlement. After any final decision, judgment or
award shall have been rendered by a Government Authority of competent
jurisdiction and the expiration of the time in which to appeal therefrom, or a
settlement shall have been consummated, or the Indemnitor and the Indemnitee
shall have arrived at a mutually binding agreement with respect to a Third Party
Claim hereunder, the Indemnitee shall forward to Indemnitor notice of any Losses
and other sums due and owing by the Indemnitor pursuant to this Agreement with
respect to such matter.
     8.5 Limits on Liability:
          8.5.1 The liabilities of Seller or Purchaser under the Warranties
shall cease twelve 12 months after Closing Date except: (i) all representations
and warranties of Seller contained in Clause 4 of Schedule 7 (“Tax and Tax
Returns”), Clause 7.8 of Schedule 7 (“Creation”), and Clause 13 of Schedule 7
(“Employee Benefit Plans”), (ii) those relating to or arising from the Wachovia
Credit, and (iii) Seller’s obligation to indemnify the Purchaser for any Losses
based upon or related to fraud, criminal wrongdoing, willful misconduct or
knowing misrepresentation of Seller or any Group Company, shall survive until
expiration of the

20



--------------------------------------------------------------------------------



 



applicable statute of limitations; and (iv) matters which have been the subject
of a written claim against Losses with reasonable supporting evidence (where
available to the Indemnitee) made before such date by the Indemnitee to the
Indemnitor, which shall survive until final resolution of such claim.
          8.5.2 Seller shall not have any obligation to indemnify Purchaser
unless the Losses are provided in writing with supporting evidence (where
available to Purchaser) and the amount of liability of the Seller to the
Purchaser in respect of any one Claim exceeds US$5,000 (the “Minimum Claim
Amount”), in which event the Seller shall be liable for the full amount of the
Claim, provided, however, there shall be no liability for any Claims until the
aggregate of all Claims exceeds US$40,000 (the “Threshold”), after which time
Purchaser may recover Claims from the first dollar, but, subject to
Section 8.5.3, in no event including any Claims which are under the Minimum
Claim Amount.
          8.5.3 The aggregate amount of the Seller’ liability for all Losses
under this Agreement shall be limited to an amount equal to the Consideration;
provided, however, notwithstanding the provisions of Section 8.5.2, any Losses
arising from or relating to the (a) Capitalization-related Warranties (Clause 2
of Schedule 7 “Capital Structure”), (b) Tax-related Warranties (Clause 4 of
Schedule 7 “Tax and Tax Returns”), (c) Employee-related Warranties (Clause 13 of
Schedule 7 “Employee Benefit Plans”); (d) the Wachovia Credit, (e) the Closing
Date Debt, or (f) fraud, criminal wrongdoing, willful misconduct or knowing
misrepresentation of the Company or Seller shall be subject to indemnification
in full, on a first-dollar basis, without regard to the Threshold or the Minimum
Claim Amount.
          8.5.4 In determining whether a representation or warranty has been
breached for purposes of indemnification under this Section 8, the word
“material” and “Material Adverse Effect” (or variations thereof) shall be
disregarded, and the phrase “resulting in Losses in excess of $5,000
individually or $40,000 in the aggregate” (or substantially similar variations
thereof) shall, as a measure of materiality, also be disregarded.
     8.6 Interest. Any amount due and payable under Section 3.4 and this
Section 8 shall accrue interest from and after the date due until paid in full
at the “prime” rate, as announced by The Wall Street Journal, Eastern Edition,
in effect as of the date payment first became due, calculated based on a 365 day
year and the actual number of days elapsed.
     8.7 Insurance. Any indemnified party may elect, but shall not be obligated,
to recover under any insurance policies for any Losses. The Parties hereto agree
that if such election is made by an indemnified party, any such indemnity
payments made hereunder shall be reduced by the net amount any insurance
payments actually received by Purchaser or the Company under any insurance
policies.
     8.8 Holdback. Seven Hundred Fifty Thousand Dollars (US$750,000) of the
Deposit (the “Holdback Funds”), shall be placed in an interest-bearing escrow
account (the “Escrow Account”) with Wells Fargo Bank, N.A. or another financial
institution acceptable to the Parties in accordance with the terms of an escrow
agreement to be agreed upon by the Parties, for making any payments, interest,
penalties, or Losses related to failure of the Group (i) to pay any state income
tax, sales tax, tangible personal property tax, and franchise tax or other Taxes
or (ii)

21



--------------------------------------------------------------------------------



 



to make certain Tax filings when due or payable or arising with respect to
periods ending on or prior to the Closing Date or (iii) to qualify to do
business or register with any state or local taxing authority in any
jurisdiction which the Group was required prior to the Closing to be so
qualified or registered, whether or not disclosed on Schedules 7.3.2, 7.4.1,
7.4.2 and 7.4.3 and for paying the reasonable fees and expenses in excess of Ten
Thousand Dollars (US$10,000) incurred by Purchaser in connection with its tax
advisors’ review and counsel as set forth in this Section 8.8 (the “Additional
Tax Liabilities”). Subject to Section 8.8.1 and 8.8.2, the Company shall pay and
satisfy the Additional Tax Liabilities from the Holdback Funds. For avoidance of
doubt, the Company shall only be required to pay Taxes from the Holdback Funds
those amounts for which Seller is responsible pursuant to Section 12.1.1 to the
extent those amounts are specifically identified as Additional Tax Liabilities.
With respect to the Additional Tax Liabilities, Seller shall: (i) keep Purchaser
reasonably informed and consult seriously and in good faith with Purchaser and
its tax advisors with respect to any issue relating to such Additional Tax
Liabilities, (ii) provide Purchaser with copies of all correspondence, notices
and other written materials received from any Government Authority and otherwise
keep Purchaser and its tax advisors advised of significant developments in any
claim with respect to such Additional Tax Liabilities and of significant
communications involving representatives of the applicable Government Authority,
(iii) provide Purchaser with a copy of any written submission to be sent to a
Government Authority relating to Additional Tax Liability prior to the
submission thereof, give diligent and good faith consideration to any comments
or suggested revisions that Purchaser or its tax advisors may have with respect
thereto and obtain the consent of Purchaser or its tax advisors prior to the
submission thereof; and (iv) provide timely written notice to the Company to
make payments to a Government Authority from the Holdback Funds (which payment
shall be made by the Company within 10 Business Days of receiving such notice)
along with any documentation and correspondence therewith, to satisfy any
Additional Tax Liability.
          8.8.1 Notwithstanding any provision hereof to the contrary, Seller is
and shall remain liable for the Additional Tax Liabilities in the event that
Escrow Account is insufficient to fully satisfy the Additional Tax Liabilities.
Seller shall pay when due any such amounts in excess of the Holdback Funds and
shall indemnify, defend and hold harmless the Group Company from any such
Additional Tax Liabilities as provided in Section 12.
          8.8.2 Notwithstanding any provision hereof to the contrary, Seller
shall not, without the written consent of Purchaser, settle or compromise any
claim for Additional Tax Liabilities from any Government Authority or permit a
default or consent to entry of any judgment related to the Additional Tax
Liabilities unless (i) the Government Authority releases the Group Company from
all liability in respect of such claim and (ii) the settlement, compromise, or
judgment involves only monetary payment by Seller and does not impose an
injunction or other equitable relief on the Group Company or impose any
restrictions on the operation, ownership of the business or use of assets of the
Group Company or its Affiliates.
          8.8.3 Following determination by Seller and Purchaser, with the advice
of Berenfeld and the tax advisors for Purchaser, that any and all claims in
connection with Additional Tax Liabilities have been satisfied in full, any
remaining amounts in the Escrow Account shall be paid to an account designated
by Seller, provided that forty-five percent (45%) of any interest earned in the
Escrow Account shall be paid to Purchaser.

22



--------------------------------------------------------------------------------



 



9.   CONDUCT OF BUSINESS PRIOR TO CLOSING

     9.1 Affirmative Covenants. During the period from the date of this
Agreement and continuing until the earlier of the termination of this Agreement
or Closing, the Group agrees:
          9.1.1 to carry on its business in the usual, regular and ordinary
course in substantially the same manner as heretofore conducted;
          9.1.2 to timely pay its debts and taxes and to timely file all tax
returns when due and to pay or perform all other obligations when due;
          9.1.3 to use all reasonable efforts consistent with past practice and
policies to preserve intact each of the Group Companies’ current business
organizations, keep available the services of its current officers and Key
Employees and preserve its relationships with customers, suppliers,
distributors, licensors, licensees, and others having business dealings with it;
          9.1.4 maintain its properties and facilities, including those held
under leases, in as good working order and condition as at present, ordinary
wear and tear excepted;
          9.1.5 keep in full force and effect present insurance policies or
other comparable insurance coverage; and
          9.1.6 perform its obligations under its Material Contracts and comply
with the terms and conditions of all licenses, permits and all applicable laws,
rules, regulations and consent orders;
all with the goal of preserving unimpaired each of the Group Companies’ goodwill
and ongoing businesses through Closing. The Company shall promptly notify
Purchaser of any event or occurrence or emergency not in the ordinary course of
business of any Group Company, and any material event directly involving any
Group Company.
     9.2 Negative Covenants. Except as expressly contemplated by this Agreement
or as set forth on Schedule 9.2, the Group shall not:
          9.2.1 Enter into any commitment or transaction not in the ordinary
course of business, or any commitment or transaction of the type described in
Clause 3.3.7 of Schedule 7;
          9.2.2 Sell, transfer, license, abandon, let lapse, disclose, misuse,
misappropriate, diminish, destroy or otherwise dispose of or encumber the
Company Intellectual Property in any manner (other than licensing of the Company
Intellectual Property in the ordinary course of business) or assert or threaten
to assert any rights with respect to the Company Intellectual Property against
any third party;
          9.2.3 Enter into or amend any Material Contracts pursuant to which any
other party is granted marketing, distribution or similar rights of any type or
scope with respect to any Company Products other than in the ordinary course of
business consistent with past practices;

23



--------------------------------------------------------------------------------



 



          9.2.4 Amend or otherwise modify (or agree to do so), except in the
ordinary course of business, or violate the terms of, any of the Material
Contracts set forth or described in any of the Schedules;
          9.2.5 Declare or pay any dividends on or make any other distributions
(whether in cash, stock or property) in respect of any of its capital stock or
other securities;
          9.2.6 Split, combine or reclassify any of its capital stock or other
securities, issue or authorize the issuance of any other securities in respect
of, in lieu of or in substitution for, shares of capital stock or other
securities of any Group Company;
          9.2.7 Issue, deliver or sell or authorize or propose the issuance,
delivery or sale of, or purchase or propose the purchase of, any shares of its
capital stock or securities convertible into, or subscriptions, rights, warrants
or options to acquire, or other agreements or commitments of any character
obligating it to sell or issue any such shares or other convertible securities;
          9.2.8 Cause or permit any amendments to the Articles of Incorporation
or Bylaws of any of the Group Companies or other organizational or governing
documents of any of the Group Companies;
          9.2.9 Acquire or agree to acquire any business or any corporation,
partnership, association or other business organization or division thereof by
merging or consolidating with, or by purchasing a substantial portion of the
assets of any such person, or by any other manner;
          9.2.10 Acquire or agree to acquire any assets other than in the
ordinary course of the Company’s business consistent with past practice;
          9.2.11 Sell, lease, license, transfer, dispose of or encumber any of
its owned or controlled properties or assets, or cause or permit the termination
or lapse of any leases or licenses with respect to any of its leased or licensed
properties or assets, except in the ordinary course of the Company’s business
consistent with past practices;
          9.2.12 Incur any indebtedness for borrowed money, other than pursuant
to the terms of agreements in existence on the date hereof, or guarantee or
agree to act as a surety for any indebtedness;
          9.2.13 Adopt any new or amend any existing severance, termination,
indemnification, special bonus, special remuneration, fringe benefits or other
similar policies, agreements or arrangements or increase the compensation or
rate of compensation to any of Group Company’s employees;
          9.2.14 Revalue any Company assets or properties, including writing
down the value of inventory or writing off notes or accounts receivable other
than in the ordinary course of business;
          9.2.15 Pay, discharge or satisfy any claim, liability or obligation
(whether absolute, accrued, asserted or unasserted, contingent or otherwise) in
an amount in excess of US$5,000 individually or US$40,000 in the aggregate,
other than the payment, discharge or

24



--------------------------------------------------------------------------------



 



satisfaction in the ordinary course of business of liabilities reflected or
reserved against in the Company Financial Statements (or the notes thereto);
          9.2.16 Make or change any election in respect of Taxes, file an
amended Tax Return or claim for refund of Taxes, adopt or change any accounting
method in respect of Taxes, enter into any agreement with respect to Taxes with
any Government Authority, settle any claim or assessment in respect of Taxes, or
consent to any extension or waiver of the limitation period applicable to any
claim or assessment in respect of Taxes;
          9.2.17 Enter into any strategic alliance or joint marketing
arrangement or agreement; or
          9.2.18 Take, or agree to take any other action that could be
reasonably expected to cause a Material Adverse Effect or would prevent the
Seller or any of the Group Companies from performing or cause Seller or any of
the Group Companies not to perform its covenants or obligations hereunder or
under any Transaction documents.
     9.3 No Solicitation. Until the earlier of the Closing Date and the date
this Agreement is terminated, the Group and Seller will not, nor will any Group
Company or Seller permit any of the Group Companies’ officers, directors,
agents, representatives or Affiliates (any of the foregoing, a “Company
Representative”) to, directly or indirectly, take any of the following actions
with any party other than Purchaser:
          9.3.1 Solicit, initiate, entertain, or encourage any proposals or
offers from, or conduct discussions with or engage in negotiations with, any
person relating to any possible acquisition of any Group Company (whether by way
of merger, purchase of assets or capital stock, or otherwise), any portion of
any Group Company’s capital stock or assets or any equity interest in the Group;
          9.3.2 Provide information with respect to the Group or its business to
any person other than Purchaser, or otherwise cooperate with, facilitate or
encourage any effort or attempt by any such person with regard to any possible
acquisition of any Group Company (whether by way of merger, purchase of capital
stock, purchase of assets or otherwise), any portion of any Group Company’s
capital stock or assets or any equity interest in any Group Company;
          9.3.3 Enter into any agreement or understanding with any person other
than Purchaser, providing for the acquisition of any Group Company (whether by
way of merger, purchase of capital stock, purchase of assets or otherwise), any
portion of any Group Company’s or assets or any equity interest in any Group
Company; or
          9.3.4 Make or authorize any statement, recommendation or solicitation
in support of any possible acquisition of any Group Company (whether by way of
merger, purchase of capital stock, purchase of assets or otherwise), any portion
of any Group Company’s capital stock or assets or any equity interest in any
Group Company by any person other than Purchaser; provided, however, that
nothing in Sections 9.3.1 to 9.3.4 shall limit the Company or PNI’s ability to
sell or license Company Products in the ordinary course of business consistent
with past practices. The taking of any action described in Sections 9.3.1
through 9.3.4 above by the

25



--------------------------------------------------------------------------------



 



Seller or the Company, any of the Group Companies shall be deemed a material
breach by the Seller and the Company of this Agreement. Seller and the Company
shall immediately cease and cause to be terminated any such contacts,
negotiations or activities with third parties relating to any such transaction
or proposed transaction. In addition to the foregoing, if Seller, the Company or
any of the Group Companies receive any offer or proposal relating to any such
transaction or proposed transaction at any time prior to the earlier of Closing
or the termination of this Agreement, the Company or Seller shall immediately
notify Purchaser thereof, including the specific material terms of such offer or
proposal.
     9.4 Supplementation and Amendment of Schedules. From time to time prior to
the Closing, Seller and the Company shall have the right to supplement or amend
the Schedules with respect to any matter hereafter arising or discovered after
the delivery of the Schedules pursuant to this Agreement (the “Supplemental
Material”). No Supplemental Material shall have any effect on the satisfaction
of the condition to closing set forth in Section 4.1.1. If the Supplemental
Material discloses facts that would constitute (in the absence of any amendment
to the Schedules for such Supplemental Material) a breach of the Seller or
Company’s Warranties hereunder and such breach would have a Material Adverse
Effect, Seller and the Company shall have 15 days to cure any such breach, and
if not cured within such 15-day period, the Purchaser may terminate this
Agreement by delivering a termination notice to Seller and the Company within
10 days after expiration of the 15-day cure period. The termination notice must
specify the representation or warranty breached, identify the specific facts in
the Supplemental Material that constitute the breach, and describe why the
breach would have a Material Adverse Effect. If the Agreement shall not have
been terminated during such 10-day period, the Purchaser shall have waived the
right to terminate the Agreement based on such Supplemental Material.

10.   CONFIDENTIALITY

     10.1 Each Party undertakes that it will not (except as required by law or
regulation and disclosures required by the Securities and Exchange Commission
and the American Stock Exchange or their equivalent offices in Japan or Korea,
in which case the disclosing party shall provide the other party prior notice of
any disclosure and provide the other party an opportunity to review and comment
on such disclosure) make any announcement in connection with this Agreement
unless all the other Parties have given their consent to such announcement
(which consent may not be unreasonably withheld or delayed and may be given
either generally or in a specific case or cases and may be subject to
conditions).
     10.2 Each Party undertakes that it shall treat as strictly confidential all
information received or obtained by it or its Related Parties, employees, agents
or advisers as a result of entering into or performing this Agreement including
information relating to the provisions of this Agreement, the negotiations
leading up to this Agreement, the subject matter of this Agreement or the
business or affairs of the other Parties, and that it will not at any time
hereafter make use of or disclose or divulge to any person any such information
and shall use its best endeavors to prevent the publication or disclosure of any
such information.
     10.3 The restrictions contained in Sections 10.1 and 10.2 shall not apply
so as to prevent any Party from making any disclosure required by law or
regulation or from making any disclosure to any professional advisor for
purposes of obtaining advice (provided always that the

26



--------------------------------------------------------------------------------



 



provisions of this Section 10 shall apply to and such Party shall procure that
they apply to and are observed in relation to, the use or disclosure by such
professional advisor of the information provided) nor shall the restrictions
apply in respect of any information which comes into the public domain otherwise
than by a breach of this Section 10 by any Party.

11.   COSTS

     11.1 Each Party shall pay its own costs incidental to this Agreement and
the Transaction Documents; provided, however, that Seller acknowledges that it
has engaged the services of Berenfeld, Spritzer, Shechter, & Sheerm, Certified
Public Accountants (“Berenfeld”), to render advice and consulting services
related to the Additional Tax Liabilities and all fees, expenses and
disbursements incurred by Berenfeld and those of any other legal or other
professional advisors engaged by Seller or the Group prior to the Closing Date
in connection with the Additional Tax Liabilities shall be Seller’s sole
responsibility; and provided, further, that the fees and expenses associated
with the Escrow Account shall be borne equally by Purchaser and the Seller.

12.   TAXES.

     12.1 Indemnification.
          12.1.1 Seller shall be responsible for and shall indemnify and hold
harmless Purchaser and its Affiliates against all Taxes (i) of Seller, or any
consolidated, combined or unitary group of which Seller was, is or will be a
member, (ii) of the Company or any consolidated, combined or unitary group of
which Company was, is or will be a member, and (iii) of the Group Company for
all Tax years or Tax periods ending on or before the Closing Date or, with
respect to a Straddle Period, to the extent apportioned to the period ending on
or before the Closing Date under Section 12.1.3.
          12.1.2 Purchaser shall be responsible for and shall indemnify and hold
harmless Seller and its Affiliates against all Taxes of the Company for all Tax
years or Tax periods ending after the Closing Date or, with respect to a
Straddle Period, to the extent apportioned to the period after the Closing Date
under Section 12.1.3.
          12.1.3 For the sole purpose of appropriately apportioning any Taxes
relating to a Tax year or Tax period that begins before and ends after the
Closing Date (a “Straddle Period”), such apportionment shall be made assuming
that the Company had a taxable year that ended at the close of business on the
Closing Date. In the case of property Taxes and similar Taxes which apply
ratably to a taxable period, the amount of Taxes allocable to the portion of the
Straddle Period ending on the Closing Date shall equal the Tax for the period
multiplied by a fraction, the numerator of which shall be the number of days in
the period up to and including the Closing Date, and the denominator of which
shall be the total number of days in the period.
     12.2 Filing Responsibility.
          12.2.1 Seller shall timely prepare and file, or cause to be timely
prepared and filed, all Tax Returns of the Company for all Tax periods ending on
or prior to the Closing Date and timely pay, or cause to be paid, when due, all
Taxes relating to such returns. As required by

27



--------------------------------------------------------------------------------



 



the Code, Seller shall include the income of the Company on Seller’s
consolidated federal and relevant state income tax returns for all periods
through the end of the Closing Date and pay any federal and relevant state
income taxes attributable to such income. Purchaser and the Company shall
furnish Tax information to Seller for inclusion in Seller’s federal consolidated
and combined income tax returns for the period which includes the Closing Date
in accordance with Company’s past custom and practice. The income of the Company
shall be apportioned to the period up to and including the Closing Date the
period after the Closing Date by closing the books of the Company as of the end
of the Closing Date.
          12.2.2 Purchaser shall timely prepare and file, or cause to be timely
prepared and filed, all Tax Returns of the Company for Straddle Periods, and
timely pay, or cause to be paid, when due, all Taxes relating to such returns.
Purchaser shall provide, or cause to be provided, to Seller a substantially
final draft of each such Tax Return with respect to which Seller may be
responsible for the payment of any Tax at least 30 days prior to the due date,
giving effect to extensions thereto, for filing such Tax Return, for review by
Seller. Seller shall notify Purchaser of any reasonable objections Seller may
have to any items set forth in such draft Tax Return and Purchaser and Seller
agree to consult and resolve in good faith any such objection and to mutually
consent to the filing of such Tax Return.
     12.3 Certain Tax Matters. Seller acknowledges that Purchaser has indicated
its intention to make an election under Section 338(h)(10) of the Code and its
state equivalent, if any. Seller agrees that Purchaser, in its discretion, shall
make such election; provided, however, that such election shall be made no later
than the due date for such election. When such election is made by Purchaser:
          12.3.1 Purchaser shall be authorized to complete Form 8023 and Seller
and Purchaser shall mutually agree and complete Form 8883;
          12.3.2 Seller shall sign such completed Form 8023 prior to the filing
of its short year tax return and shall attach a signed copy of Form 8023 to the
short year tax return of the Company;
          12.3.3 Purchaser shall notify Seller of the allocation of the
Consideration among the assets (including intangible assets) of the Company
prior to the due date for such election; and
     12.4 Cooperation. After the Closing, Purchaser and Seller shall cooperate
and promptly make available or cause to be made available to the other, as
reasonably requested, and to any taxing authority, all information, records or
documents relating to Tax liabilities and potential Tax liabilities relating to
the Company for all periods prior to or including the Closing Date and shall
preserve all such information, records and documents until the expiration of any
applicable statute of limitations or extensions thereof. Purchaser shall prepare
and provide to Seller any Tax information packages reasonably requested by
Seller for Seller’s use in preparing Seller’s or the Company’s Tax Returns. Such
Tax information packages shall be completed by Purchaser and provided to Seller
within 30 days after Seller’s request therefor. Each party shall bear its own
expenses in complying with the foregoing provisions. Purchaser shall retain and
make available to Seller during normal business hours and upon reasonable notice
all records and

28



--------------------------------------------------------------------------------



 



other information which may be relevant to any such Tax liabilities. Purchaser
shall cause the Group’s personnel to provide Seller reasonable assistance in
researching records and other information of any Group Company which may be
relevant to any such tax return, document, audit or examination, proceeding or
determination.
     12.5 Refunds or Credits. Purchaser shall promptly pay to Seller, without
right of offset, any refunds or credits of Taxes which the Company receives with
respect to Tax periods that ended on or before the Closing Date or with respect
to Straddle Periods to the extent apportioned to the period that ends at the
close of the Closing Date under Section 12.1.3, except for refunds or credits
due to the carryback of an item arising in a Tax Period that ends after the
Closing Date with respect to a Straddle Period apportioned to the period after
the Closing Date. For purposes of this Section 12.5, the term “refund” shall
include a reduction in Taxes and the use of an overpayment of Taxes as an audit
or other Tax offset and receipt of a refund shall occur upon the filing of a
return or an adjustment thereto using such reduction, overpayment or offset, or
upon the receipt of cash. Upon the reasonable request of Seller, Purchaser shall
prepare and file, or cause to be prepared and filed at Seller’s expense, all
claims for refunds relating to such Taxes; provided, however, that Purchaser
shall not be required to file such claims for refund to the extent Purchaser
determines in its reasonable discretion that such claims for refund would have
an adverse impact on Purchaser or to the extent the claims for refund relate to
a carryback of an item. Purchaser shall be entitled to all other refunds and
credits of Taxes; provided, however, it will not allow the amendment of any Tax
Return relating to any Taxes for a period (or portion thereof) ending on or
prior to the Closing Date, except with respect to the carryback of an item to a
period ending on or prior to the Closing Date that would not increase Seller’s
tax liability herewith, without the prior written consent of Seller.
     12.6 Timing Differences. Purchaser agrees that if as a result of any audit
adjustment (or adjustment in any other audit, examination, contest, litigation
or other proceeding by or against any taxing authority (a “Tax Proceeding”))
made with respect to any Tax Item that relates to or affects any Tax for which
Seller is responsible under Section 12.1, Purchaser or any of its Affiliates,
including the Company, receives a tax benefit, then Purchaser will pay to Seller
the amount of such tax benefit when such tax benefit is actually utilized by
Purchaser or such Affiliate. “Tax Item” means any item of income, gain, loss,
deduction, credit, recapture of credit or any other item that increases or
decreases Taxes paid or payable. If as a result of the foregoing audit
adjustment Purchaser incurs any additional Tax, then Seller will pay to
Purchaser the amount of such additional Tax within fifteen calendar days of the
due date for making payment of such additional Tax.
     12.7 Contests. Whenever any taxing authority asserts a claim, makes an
assessment, or otherwise disputes the amount of Taxes for which Seller is or may
be liable under this Agreement, Purchaser shall, if informed of such an
assertion, promptly inform Seller, and Seller shall have the right to
participate in any resulting proceedings. Purchaser shall keep Seller reasonably
informed and consult seriously and in good faith with Seller and its tax
advisors with respect to any issue relating to such disputed amount of Taxes,
and shall give serious and good faith consideration to any comments or suggested
revisions that Seller or its tax advisors may have with respect to any written
submission by Purchaser to any taxing authority with respect thereto. Purchaser
will not settle any such claim, assessment or dispute to the extent such
proceedings or determinations affect the amount of Taxes for which Seller may be
liable under

29



--------------------------------------------------------------------------------



 



this Agreement without the consent of Seller, which consent will not be
unreasonably withheld or delayed.
     12.8 Further Assistance. The Group and Seller shall each use its
commercially reasonable efforts, and shall cooperate with Purchaser, duly
execute and deliver any and all such further instruments and documents and take
such further action as Purchaser may reasonably deem desirable to obtain the
full benefits of the Company Intellectual Property Rights contemplated by this
Agreement, including securing all consents and approvals necessary to
appropriate for the transfer of such Intellectual Property Rights to Purchaser,
obtaining any assignment of inventions, and preparing or cooperate with
Purchaser in filing any forms or other documents required to be filed with the
United States Patent and Trademark Office, United States Copyright Office, or
any filings in any foreign jurisdiction or under any international treaty,
required to secure, transfer or protect Purchaser’s rights in the Intellectual
Property Rights.

13.   GENERAL PROVISIONS

     13.1 Notices. All notices required hereunder or pertaining hereto shall be
in writing and shall be deemed delivered and effective upon either (i) 5 days
after deposit in the U.S. mail, postage prepaid, (ii) personal delivery,
(iii) electronic confirmation of a telecopy transmission received in its
entirety at the applicable telecopy number, after which the notice will be sent
within two (2) Business Days by recognized express courier service or (iv) the
earliest of delivery, refusal of the addressee to accept delivery or failure of
delivery after at least one (1) attempt during normal business hours, in each
case as such events are recorded in the ordinary business records of a
recognized delivery service, with all charges prepaid or charged to the sender’s
account, to the applicable address set forth at the beginning of this Agreement
or at such addresses as may be specified in writing in by the Parties.
     13.2 Counterparts. This Agreement may be executed by facsimile signature
and counterparts, each of which shall constitute an original, but all of which,
when taken together, shall constitute but one instrument. This Agreement shall
become effective when one or more counterparts have been signed by each Party
hereto and delivered to the other Parties.
     13.3 Entire Agreement; Assignment. This Agreement, the Schedules, Exhibit
and the Transaction Documents referenced herein: (a) constitute the entire
agreement among the Parties with respect to the respective subject matters
hereof and thereof and supersede in their entirety any prior or contemporaneous
oral or written discussions, negotiations, agreements or understandings between
or among the Parties with respect to such subject matter (other than the
Non-Disclosure Agreement dated 29 January 2007 executed by the Company and
Purchaser which shall continue in accordance with the terms thereof); (b) are
not intended to and shall not confer upon any other person any rights or
remedies hereunder; and (c) may not be assigned by operation of law or otherwise
without the prior written consent of each other Party hereto, and any purported
assignment in violation of this requirement shall be null and void ab initio;
provided, however, that Purchaser shall have the right to assign all of its
rights and obligations under this Agreement and the Transaction Documents to any
affiliate, including Net2Room USA, Inc., a California corporation, provided that
Purchaser shall remain liable for the due observance and performance of any such
obligations assigned to or assumed by such assignee.

30



--------------------------------------------------------------------------------



 



     13.4 Disclosure Schedules. Any matter disclosed in any of the Schedules
shall be deemed to have been disclosed on every other clause of the Schedule
that refers to such Schedule by cross reference so long as the nature of the
matter disclosed is obvious from a fair reading of the Schedule on which the
matter is disclosed. The due diligence review of the Company by Purchaser shall
in no way affect or alter the Warranties made by Seller or any Group Company.
     13.5 Severability. If any provision of this Agreement or the application
thereof becomes or is declared by a court of competent jurisdiction to be
illegal, void or unenforceable, the remainder of this Agreement will continue in
full force and effect and the application of such provision to other persons or
circumstances will be interpreted so as reasonably to effect the express intent
of the Parties hereto. The Parties further agree that any such void or
unenforceable provision of this Agreement shall be deemed replaced with a valid
and enforceable provision that will achieve, to the extent possible, the
economic, business and other purposes of such void or unenforceable provision.
     13.6 Remedies; Exercise of Rights. Except as otherwise provided herein, any
and all remedies herein expressly conferred upon a Party will be deemed
cumulative with and not exclusive of any other remedy available to such Party
hereunder or at law or in equity, and the exercise by any Party of any one
remedy at any time will not preclude the exercise of any other remedy at the
same time, at another time, or in different circumstances. No failure or delay
by any Party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof nor shall any single or partial exercise thereof (or failure
to exercise) preclude any other, further or fuller exercise thereof or the
exercise of any other right, power or privilege.
     13.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida, without giving effect to its
conflicts or choice of law principles.
     13.8 Jurisdiction and Venue. Any action, suit or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement, any of the Transaction Documents, or the transactions
contemplated hereby and thereby shall be brought exclusively in the federal or
state courts located in the State of Florida and each Party hereto hereby
unconditionally and irrevocably submits and consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts therefrom)
in any such suit, action or proceeding and hereby unconditionally and
irrevocably waives, to the fullest extent permitted by law, any objection which
such Party may now or hereafter have to the laying of venue in any such court or
that any such suit, action or proceeding which is brought in any such court has
been brought in an inconvenient forum. Without limiting the generality of the
foregoing, each Party hereto agrees that service of process on such Party as
provided in Section 13.1 shall be deemed effective service of process on such
Party. In addition to any damages or other recovery to which a Party may be
entitled hereunder or at law or in equity (including any right to recover
Losses), the prevailing Party in any action to enforce this Agreement or to seek
any right or remedy available hereunder or at law or in equity shall be entitled
to reasonable attorney’s fees and costs incurred in connection with such action
and any related appeals therefrom.
     13.9 Specific Performance. The Parties acknowledge and agree that any
failure of any Party to perform its agreements and obligations hereunder or
contemplated hereby will cause

31



--------------------------------------------------------------------------------



 



irreparable injury to the other Parties, for which damages, even if available,
will not provide an adequate remedy. Accordingly, each Party hereby consents to
the issuance of injunctive relief by any court of competent jurisdiction to
compel performance of such Party’s obligations and to the granting by any court
of the remedy of specific performance of its obligations hereunder.
     13.10 Rules of Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement and each of the Transaction
Documents. In the event an ambiguity or question of intent or interpretation
arises, this Agreement and the applicable Transaction Documents shall be
construed as if drafted jointly by the Parties and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any provisions hereof or thereof. Accordingly, each Party understands and
agrees that the common law principles of construing ambiguities against the
drafter shall have no application to this Agreement or any of the Transaction
Documents. Each Party hereto acknowledges and agrees that such Party has had a
full and complete opportunity to review this Agreement and each of the
Transaction Documents, to make suggestions or changes to their terms and to seek
independent legal and other advice in connection herewith and therewith.
[Signature page follows]

32



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Share Purchase Agreement
as an agreement on the date first written above.

          SELLER

SUNAIR SERVICES CORPORATION
    By:   /s/ John J. Hayes       Name:   John J. Hayes      Position: 
President and Chief Executive Officer      PURCHASER

NET2ROOM.COM PTE. LTD.

    By:   /s/ Gregory Karl Rutledge       Name:   Gregory Karl Rutledge     
Position:   Director      COMPANY

PERCIPIA, INC.

    By:   /s/ Kesavan Haridas       Name:   Kesavan Haridas      Position:  
President     

33



--------------------------------------------------------------------------------



 



Schedule 7
REPRESENTATIONS AND WARRANTIES OF SELLER AND THE GROUP
Seller and each of the Group Companies hereby represents and warrants to
Purchaser as follows (capitalized terms used herein but not otherwise defined
shall have the same meaning ascribed to them in the Agreement):

1.   Organization, Qualification and Authority.   1.1   Organization. The
Company and its only subsidiary, Percipia Networks, Inc., an Ohio corporation
(“PNI”), each is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation. The Company
and PNI each has the corporate power to own its properties and to carry on its
business as now being conducted. Each of the Company and PNI is duly qualified
to do business and is in good standing in each jurisdiction in which it is
required to be so qualified, except for those qualifications where the failure
to so qualify would not result in Losses in the amount of $10,000 individually
or $25,000 in the aggregate. The Company has delivered to Purchaser true and
correct copies of the Amended and Restated Articles of Incorporation of the
Company and PNI and the By-Laws of the Company and PNI, each as amended to date
and currently in effect, as well as a Certificates of Good Standing issued by
the Secretary of State of the state of Ohio. Each of the Company and PNI is not
in violation of any of the provisions of its Articles of Incorporation or
By-Laws or equivalent organizational and governing documents.   1.2  
Qualification. Schedule 7.1.2 sets forth (i) each jurisdiction in which the
Company and PNI is qualified, registered, licensed or admitted to do business,
(ii) each other jurisdiction in which each of the Company and PNI owns or leases
properties or has employees or engages independent contractors, and (iii) the
officers and directors of the Company and of PNI as of the date hereof.   1.3  
Authority. The Company and Seller each has full corporate power and authority to
execute and deliver this Agreement and the Transaction Documents, to observe and
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the Transaction Documents by the Company and Seller, the
observance and performance of the Company’s obligations hereunder and thereunder
and the consummation of the transactions contemplated hereby and thereby have
been duly and validly authorized by all necessary corporate action on the part
of the Company and Seller, and no further or other action of the Company or its
Board of Directors or Seller and its Board of Directors is required with respect
to the foregoing. This Agreement has been (and each Transaction Document upon
the execution and delivery thereof will be) duly and validly executed and
delivered by the Company and Seller, and each constitutes (or will constitute
upon execution and delivery) a legal, valid and binding obligation of the
Company and Seller, enforceable against the Company and Seller in accordance
with its respective terms, except as enforceability may be limited by principles
of public policy and subject to the laws of general application relating to
bankruptcy, insolvency and the relief of debtors and rules of law governing
specific performance, injunctive relief or other equitable remedies.

1



--------------------------------------------------------------------------------



 



1.4   No Conflict. Except as set forth on Schedule 7.1.4, the execution and
delivery of this Agreement and the Transaction Documents by the Group and Seller
do not, and the consummation of any of the transactions contemplated hereby and
thereby will not, conflict with, or result in any violation of, or default under
(with or without notice or lapse of time, or both), or give rise to a right of
termination, cancellation or acceleration of any obligation or loss of any
benefit under (any such event or consequence, a “Conflict”):

  1.4.1   any provision of the Articles of Incorporation, By-Laws or similar
organizational or governing documents of any Group Company or the Seller;    
1.4.2   any mortgage, indenture, lease, contract or other agreement or
instrument to which any Group Company or the Seller or any of its respective
subsidiary is a party or by which any of their respective assets or businesses
are bound; or     1.4.3   Any Applicable Law.

1.5   No Consents by Government Authority Required. Except as set forth on
Schedule 7.1.5, no consent, waiver, approval, order or authorization of, or
registration, declaration or filing with any Government Authority is required by
or with respect to the Company in connection with the execution and delivery of
this Agreement or any Transaction Document or the consummation of the
transactions contemplated hereby or thereby.   2.   Capital Structure.   2.1  
Authorized and Outstanding Capital Stock. Schedule 7.2.1 describes the
authorized, subscribed and issued capital stock of the Company and PNI as of the
date of this Agreement. Seller owns all of the issued and outstanding capital
stock of the Company, and the Company owns all of the issued and outstanding
shares of capital stock of PNI.   2.2   Status of Outstanding Capital Stock. All
outstanding shares of the capital stock of the Company and PNI are duly
authorized, validly issued, fully paid and non-assessable, were not issued in
violation of any preemptive or similar rights, and were issued in accordance
with all applicable federal, state and foreign securities and other laws. As of
the Closing Date, all outstanding shares of the capital stock of the Company and
PNI were issued, and are free and clear of all Liens other than restrictions on
transfer imposed by federal or state securities or other law, and are not
subject to preemptive rights or rights of first refusal created by statute, the
Articles of Incorporation and/or By-Laws of the Company or PNI. None of the
Seller, Company or PNI is a party to any oral or written agreement, arrangement
or other commitment that directly or indirectly grants or creates any right of
negotiation, right of first refusal, right of first or last offer or similar
arrangement in connection with the Sale Shares or any shares of PNI or the other
transactions contemplated hereby. Neither the Company nor PNI is a party to any
arrangement, agreement or instrument pursuant to which the Company or PNI may
elect to satisfy its obligations by issuing capital stock or other securities.

2



--------------------------------------------------------------------------------



 



2.3   Options. There are no options or other rights to purchase similar
securities of any capital stock of the Company or PNI (the “Options”). PNI does
not have a stock option plan or any similar equity incentive plan for its
employees, officers, directors, or consultants. The Company’s Stock Option Plan
will be terminated as of the Closing and the terms of such Stock Option Plan
provides for the termination thereof without the consent or approval of any
holders of Options or otherwise, and such action will not result in liability of
the Company or Purchaser. The Company has provided Purchaser true and correct
copies of the Stock Option Plan and all agreements and arrangements related to
or issued under said plan, in each case as amended to date and in effect. There
are currently no pending or contemplated amendments, modifications or
supplements to the Stock Option Plan or any such agreements or arrangements
except as otherwise required in the Agreement.   2.4   Warrants. There are no
warrants or similar rights or securities exercisable to acquire any Group
Company capital stock (the “Warrants”).   2.5   No Other Derivative Securities
or Rights. There are no oral or written options, warrants, puts, calls,
preemptive rights, rights of first or last refusal, rights of negotiation,
commitments, transactions, arrangements, understandings or agreements of any
character to which the Company or PNI is a party or by which it is bound to
issue, deliver, sell, purchase, repurchase or redeem, or cause to be issued,
delivered, sold, purchased, repurchased or redeemed, any shares of Company
capital stock, PNI capital stock or other securities or obligating the Company
or PNI to grant, extend, accelerate the vesting of, change the price of,
otherwise amend or enter into any such option, warrant, put, call, right,
commitment, transaction, arrangement, understanding or agreement.   2.6   No
Outstanding Debt Securities. Neither the Company nor PNI has any authorized or
issued debt securities or other instruments of indebtedness outstanding.   2.7  
No Distributions. Neither the Company nor PNI has declared, set aside, made or
paid any dividend or other distribution in respect of the capital stock of the
Company or of PNI or repurchased, redeemed or otherwise acquired any outstanding
securities of, or other ownership interests in, the Company or PNI, including
any cash distribution, within the last 12 months.   2.8   Employee Bonus
Arrangements. Except as set forth on Schedule 7.2.8, neither the Company nor PNI
has oral or written arrangements, agreements or understandings (including the
Stock Option Plan) pursuant to which the Company or PNI or any successor thereto
or acquirer thereof is or may become obligated to make any compensatory, bonus,
severance or other payments to past or current employees, consultants, agents or
representatives of the Company or PNI as a result of this Agreement or any of
the transactions contemplated hereby.   2.9   Subsidiaries. Other than PNI, the
Company has no subsidiaries or any equity or ownership interest, whether direct
or indirect, in, or loans to, any corporation, partnership, limited liability
company, joint venture or other business entity. The Company is not obligated to
make, nor bound by any agreement or obligation to make, any investment in or
capital contribution in or on behalf of any other entity.

3



--------------------------------------------------------------------------------



 



3.   Financials.   3.1   Company Financial Statements. Schedule 7.3.1 sets forth
(i) a consolidated balance sheet of the Group as of 30 September 2006 (the
“Balance Sheet Date”) based on audited figures used for Seller’s consolidated
balance sheet as of Balance Sheet Date, and the related consolidated income
statement of the Group for its fiscal year ended 30 September 2006 and (ii) the
unaudited consolidated balance sheet of the Group as of 31 May 2007, and the
related unaudited consolidated income statement for the Group for the year to
date ended 31 May 2007 (collectively the “Company Financials”). The Company
Financials (i) are in accordance with the books and records of the Person to
which they relate (ii) are complete and correct in all material respects and
(c) have been prepared in accordance with GAAP consistently applied for the
periods presented, except as to the unaudited Company Financials, for the
omission of notes thereto and normal year-end audit adjustments, which to the
Seller’s or Company’s Knowledge will not be material individually or in the
aggregate. The Company Financials present fairly the financial condition and
operating results of the Company as of the dates and during the periods
indicated therein, subject to normal year-end adjustments, which to the
Company’s or Seller’s Knowledge will not be material in amount or significance
in the aggregate.   3.2   No Undisclosed Liabilities. Except as set forth in
Schedule 7.3.2, as of the date hereof and the Effective Date, the Group does not
have any (i) liability, indebtedness, obligation, expense, claim, deficiency,
guaranty or endorsement of any type, whether accrued, absolute, contingent,
matured, or unmatured (“Liabilities”) that would be required to be reflected in
financial statements in accordance with GAAP that are not disclosed on the
Company’s Financials, or, (ii) to the Company’s Knowledge, any Liabilities that
would not be required to be reflected, in reasonable detail, in financial
statements in accordance with GAAP, other than Liabilities that would not be in
excess of US$5,000 individually or US$10,000 in the aggregate.   3.3   No
Changes. Since the Balance Sheet Date, the Group has conducted its business in
the ordinary course and consistent with past practices and that:

  3.3.1   there has been no interruption or alteration in the nature, scope or
manner of the business of the Group which business has been carried on lawfully
and in the ordinary and usual course of business so as to maintain the Group as
a going concern;     3.3.2   there has been no material adverse change in the
customer relations of the said business or in the financial condition or the
position, assets or liabilities of the said business of the Group as compared
with the position disclosed by the Company Financials and there has been no
damage, destruction or loss (whether or not covered by insurance) affecting the
said business or its assets;

4



--------------------------------------------------------------------------------



 



  3.3.3   no significant single customer or customers accounting for more than
20% of the Group’s total revenue for the accounting period ending on 31
March 2007 has indicated that it is likely to (a) cease trading with or supply
to the Group or (b) reduce substantially its trading with or supplies to the
Group or (c) terminated its relationship with the Group for cause;     3.3.4  
the Group has continued to pay its creditors in the ordinary course of business;
    3.3.5   the Group has not repaid any loan capital in whole or in part (other
than indebtedness to its bankers) nor has it become bound or liable to be called
upon to repay prematurely any loan capital or borrowed monies;     3.3.6   None
of the Group Companies has cancelled, waived, released or discontinued any
rights, debts or claims;     3.3.7   Except for equipment purchases (i) made for
the purpose of resale to single customer or (ii) not exceeding US$30,000 in a
single contract even if reflected in the unaudited consolidated balance sheet of
the Group as at 31 May, 2007 , none of the Group Companies has incurred any
capital expenditure under a single contract (or made any capital commitment
under a single contract) of an amount in excess of US$10,000 in any single
purchase or disposed of any capital expenditure or fixed assets having a value
of more than US$20,000 in aggregate;     3.3.8   except as set forth on
Schedule 7.3.3.8, none of the Group Companies has hired or dismissed any
employee earning an annual rate of remuneration, including fringe benefits, in
excess of US$40,000;     3.3.9   except as set forth on Schedule 7.3.3.9, none
of the Group Companies has incurred or become subject to any liability or
obligation (absolute or contingent) except current liabilities and obligations,
in each case incurred under contracts entered into in the ordinary course of
business and consistent with past practice, which increased the nature or amount
of liabilities or obligations disclosed in the Company Financial Statements; and
    3.3.10   except as set forth on Schedule 7.3.3.10, no changes have occurred
in the assets and liabilities (actual or contingent) shown in the Company
Financial Statements and the Company has not discharged or satisfied any Lien or
any other obligation or liability (absolute or contingent) other than assets
reflected and liabilities disclosed in the Company Financial Statements as at
the Balance Sheet Date and assets acquired or disposed of or current liabilities
incurred since the Balance Sheet Date in the ordinary course of business.

4.   Tax and Tax Returns. All references to the Company in this Section 4 shall
mean (i) the Company and PNI or (ii) the Company or PNI, as the case may be.

5



--------------------------------------------------------------------------------



 



4.1   Timely Filing. Except as set forth on Schedule 7.4.1, the Company has
timely filed all Tax Returns they are required to have filed. All Tax Returns
filed by the Company are true, correct and complete in all materials respects
and no such Tax Return contains, or was required to contain (in order to avoid a
penalty, and determined without regard to the effect of post-filing disclosure),
a disclosure statement under Section 6662 of the Code. Except as set forth on
Schedule 7.4.1, to the extent the Company did not file a Tax Return in any
jurisdiction or for any specific period, the Company did so because it had no
liability for Taxes in that jurisdiction or for that time period, as the case
may be. The Company has and will maintain through the Closing Date adequate
records to substantiate its profits and losses reflected in each of its Tax
Returns since 2001.   4.2   Taxes Paid. Except as set forth on Schedule 7.4.2,
the Company has timely paid all Taxes that have become due or payable (whether
or not shown on a Tax Return) and except as set forth on Schedule 7.4.2 have
adequately reserved in the Company Financials in accordance with GAAP for all
Taxes (whether or not shown on any Tax Return) that have accrued but are not yet
due or payable as of the date thereof. No Taxes have been incurred after the
date of the Company Financials other than in the ordinary course of the
Company’s business. Except as set forth on Schedule 7.4.2, the Company has no
present or contingent liability for Taxes, other than Taxes reflected on the
Company Financials or incurred in the ordinary course of business since the date
of the Current Balance Sheet in amounts consistent with prior years adjusted to
reflect changes in operating results of the Company. The Company does not know
of any basis for the assertion by a taxing authority of a Tax deficiency against
the Company. Schedule 7.4.2 sets forth all material elections made or deemed
made with respect to Taxes of the Company for all taxable periods beginning on
or after 1 January 2001. The Company has not engaged in any “reportable
transactions” as defined in Treas. Reg. § 1.6011-4.   4.3   No Audit or Claim.
No claim for assessment or collection of Taxes is presently being asserted
against the Company, there is presently no pending audit, examination, refund
claim, litigation, proceeding, proposed adjustment or matter in controversy with
respect to any Taxes of or with respect to the Company, and the Company does not
have Knowledge that any such action or proceeding is being contemplated.
Schedule 7.4.3 sets forth (x) all material claims for Taxes that have been
asserted against the Company since 1 January 2001 of the Company and (y) all
other claims for Taxes that have been asserted against the Company with respect
to any period commencing on or after 1 January 2001. The Company is not a party
to or bound by any closing or other agreement with any Government Authority with
respect to Taxes.   4.4   Real Property Holding Corporation. The Company is not
nor has it been a United States real property holding corporation within the
meaning of Code Section 897(c)(2) during the applicable period specified in Code
Section 897(c)(1)(A)(ii).   4.5   Affiliated Group. The Company has not been a
member of any affiliated group filing a consolidated federal income Tax Return
or a member of a combined, consolidated or unitary group for state, local or
foreign Tax purposes (other than a group the common parent of which has at all
times been the Seller) or has any liability for the Taxes of any other person
(other than an entity that is a member of the consolidated group of corporations
that has at all times had the Company as its common Purchaser) under Treas. Reg.
§ 1.1502-6 (or any similar provision of state, local, or foreign law), as a
transferee or successor, by contract, or otherwise.

6



--------------------------------------------------------------------------------



 



4.6   Change in Accounting Method. The Company has not agreed to nor is it
required to make any adjustment pursuant to Section 481(a) of the Code by reason
of a change in accounting method, and the Company has no Knowledge that the
Internal Revenue Service has proposed any such adjustment or a change in any
accounting method used by the Company. The Company uses the accrual method of
accounting for federal income tax purposes. The Company has not taken any action
inconsistent with its practices in prior years that would have the effect of
deferring a liability for Taxes from a period prior to Closing to a period
following Closing.   4.7   Tax-Exempt Use Property. None of the assets of the
Company (a) is “tax-exempt use property” within the meaning of Section 168(h) of
the Code, (b) is property which is required to be treated as being owned by any
other person pursuant to the so-called “safe harbor lease” provisions of former
Section 168(f)(8) of the Code; or (c) directly or indirectly secures any debt
the interest on which is tax exempt under Section 103(a) of the Code.   4.8  
Jurisdiction Outside the United States. Schedule 7.4.8 sets forth whether it is
engaged in business, has permanent establishment (as defined in an applicable
tax treaty between the United States and such other jurisdiction) or is
otherwise subject to Tax in a jurisdiction other than the United States, and
identifies such jurisdiction.   4.9   Waiver; Power of Attorney. The Company is
not subject to any waiver or extension of the statute of limitations applicable
to the assessment or collection of any Tax. No power of attorney or similar
grant of authority is in place with respect to the Company.   4.10   Parachute
Payments. The Company is not (and will not as of the Closing Date be) a party to
any agreement, contract, arrangement or plan that has resulted or would result,
separately or in the aggregate, in connection with this Agreement or any change
of control of the Company, in the payment of any “excess parachute payments”
within the meaning of Section 280G of the Code.   4.11   Section 341(f)
Election. The Company does not have in effect an election under Section 341(f)
of the Code.   4.12   No Liens. There are no Tax Liens on any assets of the
Company, other than Liens for Taxes not yet due and payable.   4.13   No
Distribution. In the past three years, the Company has not distributed stock of
another person, or has had its stock distributed by another person, in a
transaction purported or intended to be governed in whole or in part by
Section 355 or 361 of the Code;   4.14   No Joint Venture or Partnership. Except
as provided in Schedule 7.4.14, the Company is not a party to any joint venture,
partnership or other arrangement or contract that could be treated as a
partnership for federal income tax purposes. Schedule 7.4.2 sets forth all
elections pursuant to Treas. Reg. § 301.7701-3 that have been made by business
entities in which the Company or any subsidiary owns an equity interest;

7



--------------------------------------------------------------------------------



 



4.15   Passive Investment. The Company is not, has not been, nor has it owned
(whether directly or indirectly) an interest in, a passive foreign investment
company within the meaning of Section 1297 of the Code. The Company is not, nor
at any time has it been, impacted by (x) the dual consolidated loss provisions
of the Section 1503(d) of the Code, (y) the overall foreign loss provisions of
Section 904(f) of the Code or (z) the recharacterization provisions of
Section 952(c)(2) of the Code.   4.16   No Deferred Compensation Plans. The
Company does not have any deferred compensation plans that are not in compliance
with Section 409A of the Code, or could give rise to an imposition of penalty on
the recipient of such compensation pursuant to Section 409A of the Code.   5.  
Restrictions on Business Activities. Except as set forth on Schedule 7.5, there
is no agreement (non-compete or otherwise), commitment, judgment, injunction,
order or decree to which the Company or PNI is a party or otherwise binding upon
the Company or PNI which has the effect of materially prohibiting or impairing
any business practice or activities of the Company or PNI, any lease, licenses
or acquisition of any assets or property (tangible or intangible) by any of the
Group Companies or the conduct of the Business as currently conducted.   6.  
Title to Properties; Absence of Liens and Encumbrances; Condition of Equipment.
  6.1   No Fee Interest. None of the Group Companies owns a fee interest in any
real property, nor has it ever owned a fee interest in any real property since
its inception. Schedule 7.6.1 sets forth a list of all real property currently
leased by the Company, the name of the lessor, the date of the lease and each
amendment thereto and the aggregate annual rental and/or other fees payable
under any such lease. All such current real property leases are in full force
and effect, are valid and effective in accordance with their respective terms,
and there are no existing defaults or events of default (or events which with
notice or lapse of time, or both, would constitute a default) by the Company
thereunder, or to the Knowledge of Seller and the Company, by any other party
thereto. PNI does not own or lease any real or personal property.   6.2   Leased
Properties and Assets. The Group has good and valid title to, or, in the case of
leased properties and assets, valid leasehold interests in, all of its tangible
properties and assets, real, personal and mixed, used or held for use in its
business. Except as set forth on Schedule 7.6.2, all such owned properties and
assets are free and clear of any Liens, except (i) as reflected in the Company
Financials, (ii) Liens for Taxes not yet due and payable and (iii) such
imperfections of title and encumbrances, if any, which are not material in
character, amount or extent, and which do not materially detract from the value,
or materially interfere with the present use, of the property subject thereto or
affected thereby. Immediately after the Closing Date, the Group will be entitled
to the continued possession and use of the personal property leased by any of
the Group Companies, for the terms specified in such leases and for purposes
consistent with the past practices of the Group.

8



--------------------------------------------------------------------------------



 



6.3   Equipment. All equipment (the “Equipment”) owned or leased by the Group,
taken as a whole, (i) is adequate for the conduct of the business of the Group
as currently conducted, (ii) is in good operating condition, subject only to
normal wear and tear for the age and usage of such respective Equipment, and
(iii) complies with all applicable laws and regulations relating to such
Equipment and the use thereof by the Group.   7.   Intellectual Property.   7.1
  Company Products. Schedule 7.7.1 contains a complete and accurate list by name
of all products and service offerings sold, licensed or otherwise made
commercially available by the Group as of the date hereof and information
regarding any products or service offerings currently under development by the
Group (collectively, “Company Products”).   7.2   Scope of Intellectual
Property. Schedule 7.7.2 lists:

  7.2.1   The patents and pending patents of the Company and any subsidiaries,
including country, identifying each patent by title, patent registration or
application number, date of issue, date acquired, status, and nature of patent;
    7.2.2   The registered and pending applications for trademarks, trade dress
and service marks, and any common law trademarks, trade dress or service marks
claimed by Company or any subsidiary, identifying each trademark, trade dress or
service mark by including country or state where registered, application and/or
registration number, date of registration and/or application, expiration date,
and status;     7.2.3   The copyrighted works (both registered copyrights and
works in which the Company or any subsidiary claims a copyright interest),
including the nature of the work, date of first publication, and country of
registration and registration number (if applicable), issued by or pending
before any court, tribunal (including the United States Patent and Trademark
Office (the “PTO”) or equivalent authority anywhere in the world and any actions
that must be taken by the Company in relation thereto in the next one hundred
eighty (180) days after the Closing Date, including the payment of any
registration, maintenance or renewal fees or the filing of any responses,
documents, affidavits of use, incontestability filings, applications or
certificates for the purposes of obtaining, maintaining, perfecting, preserving
or renewing any Company Intellectual Property; and     7.2.4   The Intellectual
Property of any Group Company that has not been registered or with respect to
which registration has not been sought.

7.3   Rights from Third Parties. The Group has obtained from each third party
who, at the request or the direction of any of the Group Companies, developed or
otherwise created any Company Intellectual Property, a written assignment
transferring to the Company or PNI all rights, title and interest in and to all
such Company Intellectual Property.

9



--------------------------------------------------------------------------------



 



7.4   No Misrepresentation. None of the Group Companies has materially
misrepresented, or failed to disclose, any material facts or circumstances in
any application for any Company Intellectual Property that would constitute
fraud or a material misrepresentation with respect to such application or that
would otherwise materially affect the validity of enforceability of any Company
Intellectual Property.   7.5   Fully Transferable. All Company Intellectual
Property is fully transferable, assignable or licensable, as applicable, without
condition or restriction and without payment of any kind to any third party.  
7.6   No Third Party Ownership. Neither the Company nor PNI has received any
notice or claim, whether written or oral, challenging or questioning the
Company’s or PNI’s ownership in any Company Intellectual Property that is owned
by the Company (or written notice of any claim challenging or questioning the
ownership in any licensed Company Intellectual Property of the owner thereof) or
suggesting that any third party has any claim of legal or beneficial ownership
with respect thereto nor, to the Company’s Knowledge, is there a reasonable
basis for any such claim. Neither the Group Company’s use of any Company
Intellectual Property nor the production and sale of the Company Products
infringes the intellectual property or other rights of others.   7.7   No Liens,
Pledge or License. Except as set forth on Schedule 7.7.7, none of the Group
Companies has created any encumbrance or granted any license or other right in
or to any Company Intellectual Property in favor of any third party other than
pursuant to customer agreements entered into in the ordinary course of business.
  7.8   Creation. Except as disclosed in Schedule 7.7.8, all Intellectual
Property Rights embodied in, associated or used in connection with the Company
Products, including in any earlier versions or developments thereof, were
created solely by either: (i) employees of the Company or PNI acting within the
scope of their employment, all of whom have assigned in writing all rights,
title and interest in and to such Intellectual Property Rights to the Company or
PNI; or (ii) by third parties who have assigned, or agreed to assign, in writing
all right, title and interest in and to such Intellectual Property Rights to the
Company or PNI.   7.9   Nature of Intellectual Property. The Company
Intellectual Property constitutes all Intellectual Property Rights used in or
necessary in the operation or conduct of the Company’s business as currently
conducted, including the design, development, promotion, sale, license,
manufacture, import, export, use or distribution of any and all Company
Products. The Group has, and upon Closing will have, the right to use, all
Company Intellectual Property for all such uses, including, pursuant to valid
licenses, all software development tools, library functions, compilers and all
other third-party software and other items that are used in the design,
development, promotion, sale, license, manufacture, import, export, use or
distribution of the Company Products.

10



--------------------------------------------------------------------------------



 



7.10   Improvements. Schedule 7.7.10 contains a list of all improvements made by
the any Group Company with respect to any licensed Intellectual Property Rights.
No person who has licensed any Intellectual Property Rights to any of the Group
Companies has ownership, beneficial, license or other rights to improvements
made by the Company with respect to such Intellectual Property. The Company is,
and upon consummation of the transactions contemplated under the Agreement will
be, entitled to freely use and exploit any and all such improvements.   7.11  
No Notice of Infringement. None of the Group Companies has received any notice,
whether written or oral, or claim from any person claiming that the operation of
the business of Company or PNI as currently conducted or that any Company
Product infringes, misappropriates, violates, dilutes or constitutes the
unauthorized use of any valid or enforceable right of any third party, including
any Intellectual Property Right of any third party.   7.12   No Threatened
Litigation. No Company Intellectual Property or Company Product has been or is
subject to any actual or, to the Company’s Knowledge, threatened litigation,
proceeding (including any proceeding in the PTO or any corresponding foreign
office or agency) or outstanding decree, order, judgment, settlement agreement
or stipulation that restricts in any manner the Company or PNI’s use, transfer
or licensing thereof or that may affect the validity, use or enforceability
thereof. There is no decree, order, judgment, agreement, stipulation or arbitral
award which obligates the Company or PNI to grant licenses or ownership interest
in any future Intellectual Property Right related to the operation or conduct of
the business of the Company or PNI or the Company Products.   7.13   Licenses to
Intellectual Property. Schedule 7.7.13 lists all contracts, licenses and
agreements to which any Group Company is a party with respect to any
Intellectual Property Rights (including any Company Intellectual Property)
including software which the Company or PNI has licensed from any third party
which is used by the Company in the Company Products or otherwise in its
business but excluding off-the-shelf software licensed to the Company or PNI.
Neither the Company nor PNI is in breach of, nor has the Company or PNI failed
to perform under, any of the foregoing contracts, licenses or agreements and, to
the Company’s Knowledge, no third party to any such contract, license or
agreement is in breach thereof or has failed to perform thereunder.   7.14   No
Disputes. There is no outstanding or, to the Knowledge of the Company,
threatened, dispute or disagreement of which the Company is aware with respect
to any contract, license or agreement between any Group Company and any third
party related to the Company Intellectual Property.   7.15   No Infringement by
Third Parties. The Company has no Knowledge that any third party is infringing,
misappropriating, diluting or violating any Company Intellectual Property and no
such claims have been brought against any third party by any Group Company.

11



--------------------------------------------------------------------------------



 



7.16   No Adverse Consequences. Neither the execution or performance of this
Agreement or the Transaction Documents nor the consummation of the transactions
contemplated hereby will result in: (a) any Group Company granting (or becoming
obligated to license, transfer or grant) to any third party any Company
Intellectual Property; (b) any Group Company being bound by, or subject to, any
non-compete, non-solicitation or other restriction on the operation or scope of
its business; (c) the loss or impairment of, or give rise to any right of any
third party to terminate or alter, any of the Group Company’s rights or interest
in any Intellectual Property Rights; or (d) any Group Company or Purchaser being
obligated to pay any penalties any royalties, license fees or other amounts to
any third party in excess of those paid or payable by any Group Company in the
absence of this Agreement or the Transaction Documents.   7.17   Licenses,
Permits and Approvals. To the Knowledge of the Company, the Group has obtained,
and Schedule 7.7.17 sets forth, all export license, permits or approvals
necessary or appropriate for the manufacture, marketing, license and
distribution of the Company Products outside the United States.   7.18   No
Funding by Governmental Entities. No university, college, other educational
institution, research center or other Government Authority currently has or will
have any right to receive any royalty or other payment with respect to any
Company Intellectual Property or Company Product (or the commercialization
thereof).   7.19   No Viruses. The Company Products do not contain any viruses,
Trojan horses, worms or other software routines or hardware components designed
to permit unauthorized access, to disable, erase or otherwise harm software,
hardware or data.   7.20   Specifications. Each Company Product conforms in all
material respects to the specifications, documentation, contractual obligations
or other information provided by any Group Company or any of its representatives
to customers of any Group Company. The Company Products comply in all material
respects with all Applicable Laws. To the extent that Company Products
(including new versions or releases thereof) have been launched commercially,
the Company has fully disclosed to Purchaser the material technical problems or
concerns associated with such Company Products known to the Company that do or
may be expected to affect the performance of such Company Products and the
action plans of the Company to correct such problems and concerns, all as set
forth on Schedule 7.7.20. The Company has taken commercially reasonable actions
necessary to document all Company Products and in particular has annotated the
code and provided explanatory error messages, such that competent programmers
with a reasonable understanding of the product can resolve problems and extend
Product functionality.   8.   Agreements, Contracts and Commitments.   8.1  
Material Contracts. Schedule 7.8.1 sets forth all contracts (a) which by their
terms seek to limit or define those activities in which the Company or PNI is
permitted or required to engage, (b) which, except for standard form agreements
with customers as to which no material changes have been made (other than
changes to choice of law, venue, or payment terms), copies of which have been
provided to Purchaser, involve the payment by the Company of US$5,000
individually or US$40,000 in the aggregate within a 12

12



--------------------------------------------------------------------------------



 



    month period, or (d) which are otherwise material to the business or
operations of the Company (collectively, the “Material Contracts”).
Schedule 7.8.1 separately sets forth those Material Contracts which require any
consent, approval or waiver by the other parties thereto in connection with this
Agreement, any Transaction Documents, or the consummation of the transactions
contemplated hereby or thereby. Except as set forth in Schedule 7.8.1, the
Company and PNI does not have, is not a party to nor is it bound by:

  8.1.1   any collective bargaining agreements;     8.1.2   any agreements or
arrangements that contain any severance pay or post-employment liabilities or
obligations;     8.1.3   any bonus, deferred compensation, pension, profit
sharing or retirement plans, or any other employee benefit plans or
arrangements;     8.1.4   any arrangement by which the Company or PNI is
obligated to pay or has a right to receive royalties or other payment based on
use of any Company Product or Company Intellectual Property, including in each
such case the respective amount thereof;     8.1.5   any employment or
consulting agreement, contract or commitment with an employee or individual
consultant or salesperson or consulting or sales agreement, contract or
commitment with a firm or other organization;     8.1.6   any agreement or plan
(including, any stock option plan, stock appreciation rights plan or stock
purchase plan) any of the benefits of which will be increased, or the vesting of
benefits of which will be accelerated, by the occurrence of any of the
transactions contemplated by this Agreement or the Transaction Documents or the
value of any of the benefits of which will be calculated on the basis of any of
the transactions contemplated hereby or thereby;     8.1.7   any fidelity or
surety bond or completion bond;     8.1.8   any lease of real or personal
property involving future payments in excess of US$5,000 individually or
US$40,000 in the aggregate;     8.1.9   any agreement of indemnification
involving amounts in excess of US$5,000 individually or US$40,000 in the
aggregate or any guaranty or suretyship;     8.1.10   any agreement, contract or
commitment containing any covenant limiting the freedom of the Company to engage
in any line of business or to compete with any person;     8.1.11   any
agreement, contract or commitment relating to future capital expenditures or
involving future payments in excess of US$5,000 individually or US$40,000 in the
aggregate;

13



--------------------------------------------------------------------------------



 



  8.1.12   any agreement, arrangement, right, contract or commitment relating to
the disposition or acquisition of assets, properties or any interest in any
business enterprise, in each case outside of the ordinary course of the
Company’s business;     8.1.13   any mortgage, indenture, loan or credit
agreement, security agreement or other agreement or instrument relating to the
borrowing of money or extension of credit, including guaranties or instruments
of surety referred to in subparagraph (vi) above;     8.1.14   any purchase
order or contract for the purchase of raw materials or the provision of services
involving US$40,000 or more, other than purchases in the ordinary course of
business;     8.1.15   any construction contracts involving amounts in excess of
US$5,000 individually or US$40,000 in the aggregate;     8.1.16   any
distribution, joint marketing, licensing or development agreement involving
amounts in excess of US$5,000 individually or US$40,000 in the aggregate;    
8.1.17   any insurance policies; or     8.1.18   any other agreement, contract
or commitment that involves or could result in aggregate payments to or by the
Company of US$40,000 or more or is not cancelable by the Company without penalty
within ninety (90) days or that otherwise is not entered into in the ordinary
course of business.

8.2   No Breach or Violation. Neither the Company nor PNI has breached, violated
or defaulted under, or received notice that it has breached, violated or
defaulted under, any of the terms or conditions of any Material Contract to
which it is a party or by which it or its assets or properties are or may be
bound. Each Material Contract is in full force and effect and is not subject to
any breach, default or violation thereunder of which the Company or PNI has
Knowledge by any party obligated to the Company or PNI pursuant thereto. The
Company has obtained, or will obtain prior to the Closing, all necessary
consents, waivers and approvals of parties to any Material Contract as are
required or prudent to obtain in connection with the Agreement and the other
transactions contemplated hereby and by the Transaction Documents (the
“Requisite Consents”).   8.3   Interested Party Transactions. No officer,
director, or, to the Knowledge of the Company, any employee or stockholder of
any Group Company (nor any ancestor, sibling, descendant or spouse of any of
such persons, or any trust, partnership or corporation in which any of such
persons has a direct or indirect interest), has any direct or indirect interest
in: (a) any entity which furnished or sold, or furnishes or sells, services or
products that any Group Company furnishes or sells, or proposes to furnish or
sell, or (b) any entity that purchases from or sells or furnishes any goods or
services to any Group Company, or (c) any Material Contract; provided, however,
that ownership of no more than 2 percent (2 %) of the outstanding voting stock
of a publicly traded corporation shall not be deemed an “interest in any entity”
for purposes of this Clause 8.3. Except for the Sunair Loan, no Group Company is
indebted to any officer, director, employee, consultant or stockholder of any
Group Company (except for amounts due pursuant to written employment agreements
and reimbursement of business expenses), and no such person is indebted to any
Group Company.

14



--------------------------------------------------------------------------------



 



8.4   Company Authorizations. Schedule 7.8.4 lists each consent, license,
permit, approval, grant or other authorization issued to any Group Company by a
Government Authority (a) pursuant to which any Group Company currently operates
or holds any interest in any of its assets or properties or (b) which is
required for the operation of its business (including the design, development,
manufacture, sale, promotion, export, import, distribution or provision of the
Company Products) or the holding of any such interest (collectively, “Company
Authorizations”). All Company Authorizations are in full force and effect and
constitute all Company Authorizations required to permit any Group Company to
operate or conduct the Group’s business substantially as currently conducted or
to hold any interest in the Group’s assets or properties. The Group has complied
in all material respects with all terms and conditions of the Company
Authorizations, and the same will not be subject to suspension, modification,
revocation or non-renewal as a result of this Agreement, any Transaction
Document, or the transactions contemplated hereby or thereby. The Group has
taken commercially reasonable measures to ensure that its employees,
consultants, agents and representatives have complied with the requirements of
all Company Authorizations and the Company is not aware of any past or current
material violation of any Company Authorization.   9.   Litigation. Except as
set forth in Schedule 7.9, there is no action, suit, claim, proceeding,
arbitration or investigation of any nature pending, or to the Company’s
Knowledge, threatened, by, against or involving any Group Company, its assets or
properties or any of its officers, directors, employees or agents in their
capacity as such, nor, to the Knowledge of Company, is there any basis therefor.
No Governmental Authority or third party has at any time challenged or
questioned the legal right of the Company or PNI to design, develop, promote,
sell, license, manufacture, import, export, use, distribute or provide any
Company Products.   10.   Accounts Receivable.   10.1   List. Schedule 7.10.1
sets forth a list of all accounts receivable of the Group (“Accounts
Receivable”) as of the most recent full calendar month immediately preceding the
Closing Date, along with the date of the invoice.   10.2   Ordinary Course. All
Accounts Receivable of the Group arose in the ordinary course of business and
are carried at values determined in accordance with GAAP consistently applied.
Except as set forth on Schedule 7.10.2 no person has given the Company notice of
any disputes regarding, and except for the Wachovia Credit no person has any
Lien on, any of such Accounts Receivable and no request or agreement for
material deduction or discount has been made with respect to any of such
Accounts Receivable.

15



--------------------------------------------------------------------------------



 



10.3   Minute Books. The Company has made available to Purchaser all minute
records reflecting all corporate actions taken by Company and PNI since the
Company’s and PNI’s inception that are currently in the Company’s or PNI’s
possession (the “Minutes). The Minutes provide a summary that is accurate in all
material respects of all meetings of directors (or committees thereof) and
stockholders of the Company and PNI and include copies of all board and
stockholder actions by written consent since its incorporation. A list of any
matters requiring the approval of the Company’s or PNI’s Board of Directors or
stockholders as to which minutes of meeting or resolutions are missing is set
forth in Schedule 7.10.3, and all such matters have been duly approved by the
Company’s or PNI’s Board of Directors and/or stockholders, as applicable, by
ratification or other means pursuant to properly noticed meetings or valid
waivers of notice by requisite written consent.   11.   Environmental Matters.  
11.1   Hazardous Material. No underground storage tanks and no amount of
Hazardous Materials are present, either as a result of any Group Company’s use
or occupation of any real property or, to the Company’s Knowledge as a result of
any actions of any third party or otherwise, in each case in, on or under any
property, including the land and the improvements, ground water and surface
water thereof, that any Group Company has at any time owned, operated, occupied
or leased. For purposes of this Agreement, “Hazardous Material” means any
substance that has been designated by any Government Authority or by applicable
federal, state or local law to be a pollutant or contaminant or infectious or
radioactive, toxic, hazardous or otherwise a danger to health or the
environment, including, PCBs, asbestos, petroleum, urea-formaldehyde, methylene
chloride and all substances listed as hazardous substances pursuant to the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended, or defined as a hazardous waste pursuant to the United States
Resource Conservation and Recovery Act of 1976, as amended, and the regulations
promulgated pursuant to said laws.   11.2   Hazardous Materials Activities. The
Group has not transported, stored, used, manufactured, disposed of, released or
exposed its employees or others to Hazardous Materials in violation of any law
in effect on or before the Closing Date, nor has the Group disposed of,
transported, sold, or manufactured any product containing a Hazardous Material
(collectively, “Hazardous Materials Activities”) in violation of any rule,
regulation, treaty or statute promulgated by any Government Authority in effect
prior to or as of the date hereof to prohibit, regulate or control Hazardous
Materials or any Hazardous Material Activity.   11.3   Permits. The Group
currently holds all environmental approvals, permits, licenses, clearances and
consents (“Environmental Permits”) necessary for the conduct of the Group’s
Hazardous Material Activities, if any, and other businesses of Company as such
activities and businesses are currently being conducted. All such Environmental
Permits are in full force and effect and none of the Group Companies has
received no notice that it is in violation thereof (or that there are any
investigations or inquiries pending with respect thereto) or that any such
Environmental Permits might be terminated or not renewed upon their scheduled
expiration.

16



--------------------------------------------------------------------------------



 



11.4   Environmental Liabilities. No material action, proceeding, revocation
proceeding, amendment procedure, writ, injunction, investigation or claim is
pending, or to Company’s Knowledge, threatened concerning any Environmental
Permit, Hazardous Material or any Hazardous Materials Activity of or relating to
the Group. The Company is not aware of any fact or circumstance which could
involve any of the Group Companies in any material environmental litigation or
investigation or impose upon the Company (or the surviving entity as the
successor to the Company) any material environmental liability, whether for its
actual activities, as a potentially responsible party, or otherwise.   11.5  
Capital Expenditures. The Company is not aware of any capital expenditures which
are required or recommended for it to comply with any applicable Environmental
Laws.   12.   Brokers’ and Finders’ Fees; Third Party Expenses. Neither Seller
nor the Company has incurred, nor will it incur, directly or indirectly, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Agreement, any Transaction Document or any
transaction contemplated hereby or thereby.   13.   Employee Benefit Plans.  
13.1   Definitions. For purposes of these Warranties, the following terms have
the respective meanings set forth below:

  13.1.1   “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended and codified in Section 4980B of the Code and Section 601 et.
seq. of ERISA;     13.1.2   “Company Employee Plan” means any plan, program,
policy, practice, contract, agreement or other arrangement providing for
compensation, severance, termination pay, deferred compensation, performance
awards, stock or stock-related awards, fringe benefits or other employee
benefits or remuneration of any kind, whether written or unwritten, funded or
unfunded, including, each “employee benefit plan,” within the meaning of
Section 3(3) of ERISA, or any International Employee Plan, which is maintained,
contributed to, or required to be contributed to, by the Company or any ERISA
Affiliate for the benefit of any Employee (as defined below), or with respect to
which the Company has or may have any liability or obligation;     13.1.3  
“Employee” means any current, former, or retired employee, officer, consultant
or director of the Company or any ERISA Affiliate;     13.1.4   “Employee
Agreement “ means each management, employment, severance, consulting,
relocation, repatriation, expatriation, visa, work permit or other agreement,
contract or understanding between the Company or any ERISA Affiliate and any
Employee with respect to which the Company has or may have any obligation;

17



--------------------------------------------------------------------------------



 



  13.1.5   “ERISA Affiliate” means any person or entity under common control
with the Company, or is a member of an affiliated service group that includes
the Company, within the meaning of Section 414(b), (c) or (m) of the Code and
the regulations thereunder;     13.1.6   “ERISA” means the Employee Retirement
Income Security Act of 1974, as amended;     13.1.7   “FMLA” means the Family
Medical Leave Act of 1993, as amended;     13.1.8   “International Employee
Plan” means each Company Employee Plan that has been adopted or maintained by
the Company or any ERISA Affiliate, whether informally or formally, or with
respect to which the Company or any ERISA Affiliate will or may have any
liability, for the benefit of Employees who perform services outside the United
States;     13.1.9   “IRS” means the Internal Revenue Service;     13.1.10  
“Multiemployer Plan” means any “Pension Plan” (as defined below) which is a
“multiemployer plan,” as defined in Section 3(37) of ERISA; and     13.1.11  
“Pension Plan” means each Company Employee Plan, which is an “employee pension
benefit plan,” within the meaning of Section 3(2) of ERISA.

13.2   Employee Plans. Schedule 7.13.2 contains an accurate and complete list of
each known Company Employee Plan which is or has been maintained or created by
the Company. Each Company Employee Plan has at all times been in material
compliance with all Applicable Laws. The Company has no, and to the Knowledge of
the Company, no ERISA Affiliate has any, plan or commitment, whether legally
binding or not, to establish any new Company Employee Plan or Employee
Agreement, to modify any Company Employee Plan or Employee Agreement (except to
the extent required by law or to conform any such Company Employee Plan or
Employee Agreement to the requirements of any Applicable Law, in each case as
previously disclosed to Purchaser in writing, or as required by this Agreement),
or to adopt or enter into any Company Employee Plan or Employee Agreement.  
13.3   Employee List. Schedule 7.13.3 sets forth, individually and by work base
or location, the name of each current officer, employee,
consultant/sub-contractor, together with such person’s position or function,
monthly base salary or compensation and any incentive, severance or bonus
arrangements with respect to such person. Entering into this Agreement and the
Transaction Documents and completing the transactions contemplated hereby and
thereby will not result in any payment or increased payment becoming due from
the Company or PNI to any current or former officer, director, or employee of,
or consultant to, the Company or PNI, and to the Knowledge of the Company no
employee or consultant of the Company or PNI has made any threat, or otherwise
revealed an

18



--------------------------------------------------------------------------------



 



    intent, to terminate such employee’s or consultant’s relationship with the
Company or PNI for any reason, including because of the consummation of the
transactions contemplated by this Agreement or the Transaction Documents.
Neither the Company nor PNI is a party to any agreement for the provision of
labor from any outside agency. Since the Company’s and PNI’s date of
incorporation, there have been no claims by employees of such outside agencies,
if any, with regard to employees assigned to work for the Company or PNI, and no
claims by any Government Authority with regard to such employees. Except as
disclosed on Schedule 7.13.3, all employees of the Company and PNI are employed
at will.   13.4   Labor Related Claims. There have been no federal or state
claims based on sex, sexual or other harassment, age, disability, race or other
discrimination or common law claims, including claims of wrongful termination,
by any employees of the Company or PNI or by any of the employees performing
work for the Company or PNI but provided by an outside employment agency, and
there are no facts or circumstances Known to the Company or PNI that could
reasonably be expected to give rise to such complaint or claim. The Company and
PNI (a) has at all times complied with all Applicable Law related to employment,
(b) has not received any notice of any claim that it has not complied in any
material respect with any Applicable Law relating to employment, including any
provisions thereof relating to wages, hours, collective bargaining, the payment
of Social Security and similar taxes, equal employment opportunity, employment
discrimination, the Worker Adjustment and Retraining Notification Act (the “WARN
Act”, employee safety, and (c) has not received any notice of any claim that it
is liable for any arrearages of wages or any taxes or penalties for failure to
comply with any of the foregoing.   13.5   Policies and Handbook. Neither the
Company nor PNI has any written policies and/or employee handbooks or manuals
except those for which true and correct copies have been provided to Purchaser.
  13.6   Employee Plan Compliance. The Company and its ERISA Affiliates (a) have
performed in all material respects all obligations required to be performed by
them under each Company Employee Plan, (b) are not in default or violation of
any Company Employee Plan, and (c) have no Knowledge of any default or violation
by any other party to any Company Employee Plan. In addition:

  13.6.1   Each Company Employee Plan has been established and maintained in all
material respects in accordance with its terms and in compliance with all
Applicable Law, including ERISA and the Code;     13.6.2   Any Company Employee
Plan intended to be qualified under Section 401(a) of the Code (a) has either
applied for, prior to the expiration of the requisite period under applicable
Treasury Regulations or IRS pronouncements, or obtained a favorable
determination, notification, advisory and/or opinion letter, as applicable, as
to its qualified status from the IRS or still has a remaining period of time
under applicable Treasury Regulations or IRS pronouncements in which to apply
for such letter and to make any amendments necessary to obtain a favorable
determination, and (b) incorporates or has been amended to incorporate all
provisions required to comply with the Tax Reform Act of 1986 and subsequent
legislation;

19



--------------------------------------------------------------------------------



 



  13.6.3   For each Company Employee Plan that is intended to be qualified under
Section 401(a) of the Code, there has been no event, condition or circumstance
that has adversely affected, or reasonably could be expected to adversely
affect, such qualified status;     13.6.4   No “prohibited transaction,” within
the meaning of Section 4975 of the Code or Sections 406 and 407 of ERISA, and
not otherwise exempt under Section 408 of ERISA, has occurred with respect to
any Company Employee Plan;     13.6.5   There are no actions, suits or claims
pending, or, to the Knowledge of the Company, threatened (other than routine
claims for benefits) against any Company Employee Plan or against the assets of
any Company Employee Plan;     13.6.6   Each Company Employee Plan can be
amended, terminated or otherwise discontinued after the Effective Time in
accordance with its terms, without liability to Purchaser, the Company or any
ERISA Affiliate (other than ordinary administrative expenses or administrative,
legal and filing expenses in connection with amendment, termination or
discontinuance);     13.6.7   There are no audits, inquiries or proceedings
pending or, to the Knowledge of the Company or any ERISA Affiliates, threatened
by the IRS or DOL, or any other Government Authority with respect to any Company
Employee Plan;     13.6.8   The Company is not subject to any penalty or tax
with respect to any Company Employee Plan under Section 502(i) of ERISA or
Sections 4975 through 4980 of the Code; and     13.6.9   The Company has timely
made all contributions and other payments required by and due under the terms of
each Company Employee Plan for which the Company is or may be obligated to pay.

13.7   No Pension or Welfare Plans. Except as set forth in Schedule 7.13.7,
neither the Company nor PNI has and has not ever maintained, established,
sponsored, participated in, or contributed to:

  13.7.1   Any Pension Plan which is subject to Title IV of ERISA or Section 412
of the Code;     13.7.2   Any Multiemployer Plan;     13.7.3   Any “multiple
employer plan” as defined in ERISA or the Code; or     13.7.4   Any “funded
welfare plan” within the meaning of Section 419 of the Code.

20



--------------------------------------------------------------------------------



 



13.8   No Post-Employment Obligations. Except as set forth in Schedule 7.13.8,
no Company Employee Plan provides, or reflects or represents any liability to
provide, life insurance, medical or other employee benefits to any Employee upon
his or her retirement or termination of employment for any reason, except as may
be required by COBRA or other applicable statute, and neither the Company nor
PNI has represented, promised or contracted (whether orally or in writing) to
any Employee (either individually or to Employees as a group) or any other
person that such Employee(s) or other person would be provided life insurance,
medical or other employee welfare benefits upon retirement or termination of
employment, except to the extent required by statute.   13.9   Health Care
Compliance. Neither the Company nor PNI has violated any of the health care
continuation requirements of COBRA, the requirements of FMLA, the requirements
of the Health Insurance Portability and Accountability Act of 1996, the
requirements of the Women’s Health and Cancer Rights Act of 1998, the
requirements of the Newborns’ and Mothers’ Health Protection Act of 1996, or any
amendment to each such act, or any similar provisions of state law applicable to
its Employees.   13.10   Past Acquisitions. Neither the Company nor PNI is
currently obligated to provide an Employee with any compensation or benefits
pursuant to an agreement (e.g., an acquisition agreement) with a former employer
of such Employee.   13.11   Effect of Transaction. Except as set forth in
Schedule 7.13.11:

  13.11.1   The execution of this Agreement and the Transaction Documents and
the consummation of the transactions contemplated hereby and thereby will not
(either alone or upon the occurrence of any additional or subsequent events)
constitute an event under any Company Employee Plan, Employee Agreement, trust
or loan that will or may result in any payment (whether of severance pay or
otherwise), acceleration, forgiveness of indebtedness, vesting, distribution,
increase in benefits, obligation to fund benefits or other change in benefits
with respect to any Employee;     13.11.2   No payment or benefit which will or
may be made by the Company, its ERISA Affiliates or Purchaser or any of its
respective affiliates with respect to any Employee will be characterized as a
“parachute payment,” within the meaning of Section 280G(b)(2) of the Code;    
13.11.3   With respect to any insurance policy which provides, or has provided,
funding for benefits under any Company Employee Plan, (a) there is and will be
no liability of the Surviving Entity, the Company, Purchaser or any of their
respective subsidiaries in the nature of a retroactive or retrospective rate
adjustment, loss sharing arrangement, or actual or contingent liability as of or
immediately after the Closing Date, nor would there be any such liability if
such insurance policy were terminated as of the Closing Date, and (b) no
insurance company issuing any such policy is in receivership, conservatorship,
bankruptcy, liquidation, or similar proceeding, and; to the Knowledge of the
Company, no such proceedings with respect to any insurer are imminent.



21



--------------------------------------------------------------------------------



 



13.12   Employment Matters. Except as set forth in Schedule 7.13.12, the Group
(i) is in compliance in all material respects with all Applicable Law respecting
employment, employment practices, terms and conditions of employment and wages
and hours, in each case, with respect to its Employees and independent
contractors; (ii) has withheld and reported all amounts required by law or by
agreement to be withheld and reported from the wages, salaries and other
payments to Employees; (iii) is not liable for any arrears of wages or any
employment, withholding, payroll or other similar taxes or any penalty for
failure to comply with any of the foregoing; and (iv) is not liable for any
payment to any trust or other fund or to any governmental or administrative
authority, with respect to unemployment compensation benefits, social security
or other benefits for Employees (other than routine payments to be made in the
normal course of business and consistent with past practice). There are no
pending or threatened claims or actions against any Group Company under any
worker’s compensation policy or long-term disability policy. Neither the Company
nor any ERISA Affiliate has direct or indirect liability with respect to any
misclassification of any person as an independent contractor rather than as an
Employee, or with respect to any Employee leased from another employer.   13.13
  Labor. No work stoppage or labor strike against the Company or an ERISA
Affiliate is pending or threatened. No Group Company is involved in or, to the
Knowledge of the Company, threatened with, any labor dispute, grievance, or
litigation relating to labor, safety or discrimination matters involving any
Employee, including charges of unfair labor practices or discrimination
complaints, which, if adversely determined, would, individually or in the
aggregate, result in material liability to any Group Company. The Group has not
engaged in any unfair labor practices within the meaning of the National Labor
Relations Act. No Group Company is currently, nor has it been in the past, a
party to, or bound by, any collective bargaining agreement or union contract
with respect to its Employees and no collective bargaining agreement or union
contract is being negotiated by any Group Company. The Group has not incurred
any material liability or material obligation under the Warn Act or any similar
state or local law which remains unsatisfied. Schedule 7.13.13 includes a list
of all Employees who have been terminated by any Group Company and who have not
executed a release in favor of the Company or PNI for all claims in connection
with such termination, and the general reason for termination, since 6
August 2004.   13.14   International Employee Plan. Except as set forth on
Schedule 7.13.14, none of the Group Companies currently has, nor has it ever
had, the obligation to maintain, establish, sponsor, participate in, or
contribute to any employee benefit plan mandated by a government other than the
United States or governed by the laws of any government other than the United
States.   14.   Compliance with Laws. The Group has complied in all material
respects with, and has not received any notices of violation with respect to,
any applicable federal, state or local statute, law, ordinance, rule or
regulation, domestic or foreign (“Applicable Law”). In particular, the Group is
in compliance with all Applicable Laws with respect to the design, development,
promotion, sale, license, manufacture, import, export, use, distribution or
provision of the Company Products. The Group has not received any communication
from any Government Authority or other person that alleges that it is or

22



--------------------------------------------------------------------------------



 



    was not in compliance with any Applicable Law, nor is the Company aware of
any reasonable basis for such claim. The Group has taken adequate and sufficient
measures to ensure that its agents have complied with all Applicable Laws with
respect to the design, development, promotion, sale, license, manufacture,
import, export, use, distribution or provision of the Company Products, and the
Group is not aware of any violation by any of its current or former agents of
such Applicable Laws.   15.   Warranties; Indemnities. There are no warranty or
indemnity claims pending or threatened against any Group Company. All forms of
Warranty Obligations of the Group are listed on Schedule 7.15, and true and
correct copies thereof have been delivered to Purchaser prior to the execution
of this Agreement. There have not been any deviations from the Warranty
Obligations, and salespersons, Employees and agents of any Group are not
authorized to undertake obligations to any customer or other person in excess of
or materially different from such Warranty Obligations. For purposes of this
Agreement, the term “Warranty Obligations” shall refer to all forms of written
warranties, guarantees and written warranty policies of any Group Company in
respect of any of the Company Products which are currently in effect.   16.  
Software Development Agreements. No Group Company has materially violated, nor
is it in material violation of, nor will this Agreement, any Transaction
Document, the observance and performance of the terms hereof or thereof or the
consummation of the transactions contemplated hereby or thereby cause any
violation of, any terms or provisions of any agreement under which any Group
Company has an obligation to develop, supply or distribute software to or for
any third party, excluding end-user licenses for object code executed in the
ordinary course of business, nor is any Group Company under any obligation to
deliver source code or any confidential or proprietary information to any third
party.   17.   Representations Complete. None of the representations or
warranties made by the Seller or any of the Group Companies in this Agreement
(taken together with any of the Exhibits or Schedules), and none of the
statements of, by or regarding the Seller or any Group Company made in any
Schedule, Exhibit or certificate furnished by the Seller or any Group Company
pursuant to this Agreement or any Transaction Document contains or will contain
any untrue statement of a material fact, or omit to state any material fact
necessary in order to make the statements contained herein or therein (to the
extent such statements are of, by or regarding the Seller or any Group Company)
not misleading.   18.   Insurance. All insurance policies of the Group are
listed on Schedule 7.18. There is no claim pending under any such policies as to
which coverage has been questioned, denied or disputed by the underwriters of or
obligors on such policies. All premiums due and payable under all such policies
have been timely paid and the Group is otherwise in compliance with the terms of
such policies. The Company has no Knowledge of any threatened termination of, or
premium increase with respect to, any of such policies, or that any underwriter
or carrier would not renew each such policy on substantially comparable terms as
currently in effect.

23



--------------------------------------------------------------------------------



 



19.   Foreign Corrupt Practices Act. Neither the Company, nor to the Knowledge
of the Company, any agent, employee or other person associated with or acting on
behalf of the Company or PNI has, directly or indirectly, used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses relating to political activity, made any unlawful payment to foreign or
domestic government officials or employees or to foreign or domestic political
parties or campaigns from corporate funds, violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or made any bribe, rebate, payoff,
influence payment, kickback or other similar unlawful payment.   20.   Complete
Copies of Materials. The Group has delivered or made available copies of each
document in its possession that has been requested by Purchaser in connection
with Purchaser’s legal, accounting and business review of the Company.   21.  
Board Approval. The Board of Directors of each of Seller and the Company (a) has
approved this Agreement, the Loan Assignment Agreement, the Transaction
Documents, and the transactions contemplated hereby and thereby.   22.  
Customers and Suppliers. No customer which individually accounted for more than
US $100,000 of the Company’s consolidated gross revenues during the 12-month
period preceding the date hereof, and no supplier of the Company or PNI has
canceled or otherwise terminated, or made any written threat to the Company or
PNI to cancel or otherwise terminate its relationship with the Company or PNI,
or has decreased materially its services or supplies to the Company or PNI, in
the case of any such supplier, or its usage of the services or products of the
Company or PNI, in the case of such customer and, to the Knowledge of the
Company, no such supplier or customer intends to cancel or otherwise terminate
its relationship with the Company or PNI or to decrease materially its services
or supplies to the Company or PNI or its usage of the services or products of
the Company or PNI, as the case may be. Neither the Company nor PNI has breached
any agreement with, or engaged in any fraudulent conduct with respect to, any
customer or supplier of the Company or PNI.   23.   Export Control Laws. The
Company and PNI has conducted its export transactions at all times in strict
compliance with applicable provisions of all export control laws and
regulations, including but not limited to the Export Administration Act and
implementing Export Administration Regulations. Without limiting the foregoing,
the Company represents and warrants that (a) the Company and PNI each has
obtained all export licenses and other approvals required for its exports of
products, software and technologies from the United States; (b) the Company and
PNI is in compliance with the terms of all applicable export licenses or other
approvals; (c) there are no pending or threatened, claims against the Company or
PNI with respect to such export licenses or other approvals; (d) to the
Company’s Knowledge, there are no actions, conditions or circumstances
pertaining to the Company’s or PNI’s export transactions that may give rise to
any future claims; and (e) no consents or approvals for the transfer of export
licenses by reason of the transactions contemplated under the Agreement are
required, or such consents and approvals can be obtained expeditiously without
material cost.

24



--------------------------------------------------------------------------------



 



24.   Banks and Brokerage Accounts. Schedule 7.24 sets forth: (a) a true and
complete list of the names and locations of all banks, trust companies,
securities brokers and other financial institutions at which any Group Company
has an account or safety deposit box or maintains a banking, custodial, trading
or other similar relationship; (b) true and complete list and description of
each such account, safety deposit box and relationship, indicating in each case
the account number, the names of the respective officers, employees, agents or
other similar representatives of the Group Company having signatory power with
respect thereto and the current balances in such accounts or safety deposit
boxes; and (c) a list of each debenture, note, and other evidence of
indebtedness, stock, security (including rights to purchase and derivative
securities or rights), interests in joint ventures and general and limited
partnerships, mortgage loans and other investment or portfolio assets owned of
record or beneficially by any Group Company, the legal name of the record and
beneficial owner thereof, the location of the certificates, if any, therefor,
the maturity date, if any, and any stock or bond powers or other authority for
transfer granted with respect thereto.   25.   Takeover Statutes. No “fair
price,” “moratorium,” “control share acquisition,” or other or similar
anti-takeover statutes or regulations enacted or promulgated under federal,
state or foreign law is applicable with respect to the Group in connection with
the transaction contemplated by this Agreement or the Transaction Documents.



25



--------------------------------------------------------------------------------



 



Schedule 7A
REPRESENTATIONS AND WARRANTIES OF PURCHASER

    The Purchaser represents, warrants and undertakes to the Seller as follows:
  7A.1   Corporate Organization. Purchaser has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the
jurisdiction of its incorporation and has the corporate power and authority to
own or lease its properties and to conduct its business as it is now being
conducted. Purchaser is duly licensed or qualified and in good standing as a
foreign corporation in each jurisdiction in which its ownership of property or
the character of its activities is such as to require it to be so licensed or
qualified, except where failure to be so licensed or qualified would not have a
material adverse effect on the ability of Purchaser to enter into this Agreement
or consummate the transactions contemplated hereby.   7A.2   Due Authorization.
Purchaser has all requisite corporate power and authority to execute and deliver
this Agreement and to perform all obligations to be performed by it hereunder.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized and
approved by the Board of Directors of Purchaser, and no other corporate
proceeding on the part of Purchaser is necessary to authorize this Agreement.
This Agreement has been duly and validly executed and delivered by Purchaser and
constitutes a legal, valid and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity.   7A.3   No Conflict. The
execution and delivery of this Agreement by Purchaser and the consummation of
the transactions contemplated hereby does not and will not violate any provision
of, or result in the breach of any Applicable Law, the certificate of
incorporation, bylaws, as amended, or other organizational documents of
Purchaser, or any agreement, indenture or other instrument to which Purchaser is
a party or by which Purchaser may be bound, or of any order, judgment or decree
applicable to Purchaser, or terminate or result in the termination of any such
agreement, indenture or instrument, except to the extent that the occurrence of
the foregoing would not have a material adverse effect on the ability of
Purchaser to enter into and perform their respective obligations under this
Agreement.   7A.4   Litigation and Proceedings. There are no lawsuits, actions,
suits, claims or other proceedings at law or in equity, or, to the knowledge of
Purchaser, investigations, pending before or by any Governmental Authority or,
to the knowledge of Purchaser, threatened, against Purchaser which, if
determined adversely, could reasonably be expected to have a material adverse
effect on the ability of Purchaser to enter into and perform its obligations
under this Agreement. There is no unsatisfied judgment or any open injunction
binding upon Purchaser which could reasonably be expected to have a material
adverse effect on the ability of Purchaser to enter into and perform their
respective obligations under this Agreement.

1



--------------------------------------------------------------------------------



 



7A.5   Governmental Authorities; Consents. Assuming the truth and completeness
of the representations and warranties of Seller and each of the Group Companies
contained in this Agreement, no consent, approval or authorization of, or
designation, declaration or filing with, any governmental authority or other
third party is required on the part of Purchaser with respect to Purchaser’s
execution or delivery of this Agreement or the consummation of the transactions
contemplated hereby.   7A.6   Financial Ability. Purchaser has cash on hand
and/or undrawn amounts under existing credit facilities necessary to consummate
the transactions contemplated by this Agreement, including, without limitation,
the ability to pay the Consideration at Closing.   7A.7   Brokers’ Fees. No
broker, finder, investment banker or other Person is entitled to any brokerage
fee, finders’ fee or other commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by Purchaser or any
of its Affiliates.   7A.8   Acquisition of Sale Shares for Investment. Purchaser
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of its participation in this
Agreement. Purchaser confirms that Seller and the Company has made available to
Purchaser and Purchaser’s agents the opportunity to ask questions of the
officers and management employees of the Group as well as access to the
documents, information and records of the Group and to acquire additional
information about the business and financial condition of the Group, and
Purchaser confirms that it has made an independent investigation, analysis and
evaluation of the Group and their respective properties, assets, business,
financial condition, documents, information and records. Purchaser is acquiring
the Sale Shares for investment and not with a view toward or for sale in
connection with any distribution thereof, or with any present intention of
distributing or selling the Sale Shares. Purchaser understands and agrees that
the Sale Shares may not be sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of without registration under the Securities
Act of 1933, as amended, except pursuant to an exemption from such registration
available under such Act, and without compliance with state, local and foreign
securities laws, in each case, to the extent applicable.

2